Exhibit 10.1(a)

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of May 11,
2020, is between HARTE HANKS, INC., a Delaware corporation (“Borrower”), and
TEXAS CAPITAL BANK, NATIONAL ASSOCIATION, a national banking association
(“Lender”).

 

RECITALS:

 

A.     Borrower and Lender entered into that certain Credit Agreement dated as
of April 17, 2017, as amended by that certain First Amendment to Credit
Agreement dated as of January 9, 2018 and Second Amendment to Credit Agreement
dated as of May 7, 2019 (as amended, the “Agreement”).

 

B.     Pursuant to the Agreement, Pledgor executed (a) that certain Note
Purchase Agreement dated as of May 7, 2019 (the “Note Purchase Agreement”)
pursuant to which Pledgor agreed to purchase the Revolving Credit Note from
Lender upon the circumstances described therein, and that certain Pledge
Agreement dated as of April 17, 2017 (the “Pledge Agreement”) pursuant to which
Pledgor granted to Lender a security interest in the collateral therein
described.

 

C.     Borrower and Lender now desire to amend the Agreement as herein set
forth.

 

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I.
Definitions

 

Section 1.1     Definitions. Capitalized terms used in this Amendment, to the
extent not otherwise defined herein, shall have the meanings given to such terms
in the Agreement, as amended hereby.

ARTICLE II.
Amendments

 

Section 2.1     Amendment to Certain Definitions. Effective as of the date
hereof, the definition of the following term contained in Section 1.1 of the
Agreement amended to read in entirety as follows:

 

“Commitment” means the obligation of Lender to make Revolving Credit Advances
pursuant to Section 2.1 in an aggregate principal amount at any time outstanding
up to but not exceeding $19,000,000.00, subject to termination pursuant to
Section 10.2.

 

“Termination Date” means 11:00 A.M., Dallas, Texas time on April 17, 2022, or
such earlier date on which the Commitment terminates as provided in this
Agreement.

 

25612750v.8 106916/01653

 

Section 2.2 Amendment to Section 2.6. Effective as of the date hereof, Section
2.6 of the Agreement is amended to read in its entirety as follows:

 

Section 2.6. Monitoring Fee. Borrower agrees to pay to Lender a monitoring fee
in the amount of $5,000.00 per calendar quarter, commencing with the calendar
quarter period from April 1, 2020 to June 30, 2020. Accrued monitoring fees
shall be payable quarterly in arrears on the last day of each April, July,
October and January during the term of this Agreement and on the Termination
Date (adjusted, in the case of the Termination Date, for the actual number of
days elapsed since the immediately preceding calendar quarter for which a
monitoring fee was paid; provided, however, there shall be no adjustment in the
event of a Termination Date prior to April 17, 2022 or any prepayment of the
Revolving Credit Note).

 

Section 2.3 Amendment to Section 8.1. Effective as of the date hereof, Section
8.1 of the Agreement is amended to read in its entirety as follows:

 

Section 8.1 Debt.

 

Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, incur, create, assume, or permit to exist any Debt for borrowed
money or Debt evidenced by bonds, notes, debentures or similar investments
(collectively, “Funded Debt”) or Funded Debt Guaranteed by Borrower, except:

 

(a)     Debt to Lender;

 

(b)     Intercompany Debt incurred consistent with past practices;

 

(c)     Purchase money Debt incurred consistent with past practices;

 

(d)     Capitalized Lease Obligations incurred consistent with past practices;
and

 

(e)     Debt in the form of government backed loans (including through the CARES
Act and/or government backed programs administrated by third party lenders)
specific to the COVID-19 epidemic (each a “Government Loan”).

 

Section 2.4 Amendment to Borrower’s Address. Effective as of the date hereof the
address of Borrower set forth on the signature page of the Agreement is amended
to read as follows:

 

Harte Hanks, Inc.

Parent Account

2 Executive Dr., Ste 103
Chelmsford MA 01824

 

Section 2.5 Amendment to Exhibits. Effective as of the date hereof, (i) Exhibit
“A” (Revolving Credit Note) to the Agreement is amended to conform in its
entirety to Annex “A” to this Amendment.

 

- 2 -

25612750v.8 106916/01653

 

ARTICLE III.

 

Conditions Precedent

 

Section 3.1     Conditions. The effectiveness of this Amendment is subject to
the receipt

by Lender of the following in form and substance satisfactory to Lender:

 

(a)     Certificate. A certificate of a Secretary or other officer of Borrower
acceptable to Lender certifying (i) resolutions of the Board of Directors of
Borrower which authorize the execution, delivery and performance by Borrower of
this Amendment and the other Loan Documents to which Borrower is or is to be a
party and (ii) the names of the officers of Borrower authorized to sign this
Amendment and each of the other Loan Documents to which Borrower is or is to be
a party together with specimen signatures of such Persons.

 

(b)     Governmental Certificates.     Certificates issued by the appropriate
government officials of the state of incorporation of Borrower and Pledgor as to
the existence and good or active, as applicable, standing of Borrower and
Pledgor.

 

(c)     Revolving Credit Note. The Revolving Credit Note executed by Borrower in
substantially the form of Annex “A” hereto.

 

(d)     New Note Purchase Agreement. An amended and restated Note Purchase
Agreement executed by Pledgor substantially in the form of Annex “B” hereto (the
“New Note Purchase Agreement”).

 

(e)     Amended and Restated Pledge Agreement. An Amended and Restated Pledge
Agreement executed by Pledgor in substantially the form of Annex “C” hereto (the
“Amended and Restated Pledge Agreement”).

 

(f)     Second Amendment to Security Agreement. A Second Amendment to Security
Agreement executed by Borrower in substantially the form of Annex “D” hereto.

 

(g)     Partial Release of Lien. A Partial Release of Lien executed by Lender
covering the equipment described in the Second Amendment to Security Agreement
located in Jacksonville, Florida together with an UCC-3 partial release
describing such equipment.

 

(h)     Release of Pledge. A Release of Pledge Agreement executed by Lender.

 

(i)     Renewal Fee. A renewal fee in the amount of $66,000.00. Such renewal fee
shall be fully earned when paid.

 

(j)     Trustee and Beneficiary Certificates. A certificate from each of the
trustees of the trusts which organized and capitalized Pledgor and from each of
the beneficiaries of such trusts, which shall include a written acknowledgement
by the beneficiaries of the New Note Purchase Agreement and the Amended and
Restated Pledge Agreement and their

 

- 3 -

25612750v.8 106916/01653

 

terms and conditions in substantially the forms attached to this Amendment as
Annex “B” and Annex “C”.

 

(k)     Opinions of Counsel. A favorable opinion of Milbank LLP, legal counsel
to Borrower and Clark Hill Strasburger legal counsel to the Pledgor, as to such
matters as Lender may reasonably request.

 

(l)     Additional Information. Such additional documents, instruments and
information as Lender may request.

 

Section 3.2 Additional Conditions. The effectiveness of this Amendment is also
subject to the satisfaction of the additional conditions precedent that (i) the
representations and warranties contained herein and in all other Loan Documents,
as amended hereby, shall be true and correct in all material respects as of the
date hereof as if made on the date hereof, provided that solely for purposes of
this Amendment, the last sentence of the representation and warranty contained
in Section 6.12 of the Agreement shall be qualified by any direct result of the
COVID-19 pandemic, (ii) all proceedings, corporate or otherwise, taken in
connection with the transactions contemplated by this Amendment and all
documents, instruments and other legal matters incident thereto shall be
satisfactory to Lender, and (iii) no Event of Default shall have occurred and be
continuing and no event or condition shall have occurred that with the giving of
notice or lapse of time or both would be an Event of Default.

 

Section 3.3 COVID-19 Additional Provisions. Borrower shall provide Lender with
monthly updates (which updates may be provided over the telephone or via
electronic mail) on the last Friday of each calendar month as to the status of
Borrower’s Government Loans, including, without limitation, updates related to
the funding, use of proceeds and debt forgiveness for such Government Loans.

 

ARTICLE IV.

 

Ratifications, Representations, and Warranties

 

Section 4.1     Ratifications. The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Agreement and except as expressly modified and superseded by this
Amendment, the terms and provisions of the Agreement are ratified and confirmed
and shall continue in full force and effect. Borrower and Lender agree that the
Agreement as amended hereby shall continue to be the legal, valid and binding
obligation of such Persons enforceable against such Persons in accordance with
its terms.

 

Section 4.2 Representations, Warranties and Agreements. Borrower hereby
represents and warrants to Lender that (i) the execution, delivery, and
performance of this Amendment and any and all other Loan Documents executed or
delivered in connection herewith have been authorized by all requisite corporate
action on the part of Borrower and will not violate the Organizational Documents
of Borrower, (ii) the representations and warranties contained in the Agreement
as amended hereby, and all other Loan Documents are true and correct in all
material respects on and as of the date hereof as though made on and as of the
date hereof, provided that solely for purposes of this Amendment, the last
sentence of the representation and warranty

 

- 4 -

25612750v.8 106916/01653

 

contained in Section 6.12 of the Agreement shall be qualified by any direct
result of the COVID-19 pandemic, (iii) no Event of Default has occurred and is
continuing and no event or condition has occurred that with the giving of notice
or lapse of time or both would be an Event of Default, (iv) Borrower is in full
compliance with all covenants and agreements contained in the Agreement as
amended hereby, (v) Borrower is indebted to Lender pursuant to the terms of the
Revolving Credit Note, in the form attached hereto, as the same may have been
renewed, modified, extended or rearranged, including, without limitation, any
renewals, modifications and extensions made pursuant to this Amendment, (vi) the
liens, security interests, encumbrances and assignments created and evidenced by
the Loan Documents are, respectively, valid and subsisting liens, security
interests, encumbrances and assignments and secure the Revolving Credit Note as
the same may have been renewed, modified or rearranged, including, without
limitation, any renewals, modifications and extensions made pursuant to this
Amendment, and (vii) Borrower has no claims, credits, offsets, defenses or
counterclaims arising from the Loan Documents or Lender’s performance under the
Loan Documents.

ARTICLE V.
Miscellaneous

 

Section 5.1     Survival of Representations and Warranties. All representations
and

warranties made in this Amendment or any other Loan Documents including any Loan
Document furnished in connection with this Amendment shall fully survive the
execution and delivery of this Amendment and the other Loan Documents, and no
investigation by Lender or any closing shall affect the representations and
warranties or the right of Lender to rely on them.

 

Section 5.2 Reference to Agreement. Each of the Loan Documents, including the
Agreement and any and all other agreements, documents, or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Agreement, as amended hereby, are hereby amended so that any
reference in such Loan Documents to the Agreement shall mean a reference to the
Agreement, as amended hereby.

 

Section 5.3 Expenses of Lender. As provided in the Agreement, Borrower agrees to
pay on demand all costs and expenses incurred by Lender in connection with the
preparation, negotiation and execution of this Amendment and the other documents
and instruments executed pursuant hereto and any and all amendments,
modifications and supplements thereto, including, without limitation, the costs
and fees of Lender’s legal counsel, and all costs and expenses incurred by
Lender in connection with the enforcement or preservation of any rights under
the Agreement, as amended hereby, or any other Loan Document, including, without
limitation, the costs and fees of Lender’s legal counsel.

 

Section 5.4 Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

 

Section 5.5 APPLICABLE LAW. THIS AMENDMENT AND ALL OTHER LOAN DOCUMENTS EXECUTED
PURSUANT HERETO SHALL BE DEEMED TO

 

- 5 -

25612750v.8 106916/01653

 

HAVE BEEN MADE AND TO BE PERFORMABLE IN HOUSTON, HARRIS COUNTY, TEXAS AND SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.

 

Section 5.6 Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of Lender and Borrower and their respective successors and
assigns, except Borrower may not assign or transfer any of its rights or
obligations hereunder without the prior written consent of Lender.

 

Section 5.7 Counterparts. This Amendment and the other Loan Documents may be
executed in one or more counterparts, each of which when so executed shall be
deemed to be an original, but all of which when taken together shall constitute
one and the same instrument. Delivery of an executed signature page of this
Amendment and/or any other Loan Document by a scanned PDF attached to an e-mail
or facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.

 

Section 5.8 Effect of Waiver. No consent or waiver, express or implied, by
Lender to or for any breach of or deviation from any covenant, condition or duty
by Borrower shall be deemed a consent or waiver to or of any other breach of the
same or any other covenant, condition or duty.

 

Section 5.9 Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

 

Section 5.10 RELEASE. IN CONSIDERATION OF LENDER’S AGREEMENTS CONTAINED HEREIN,
EACH OF BORROWER AND PLEDGOR (FOR ITSELF AND ON BEHALF OF ITS DIRECTORS,
MEMBERS, SHAREHOLDERS, MANAGERS, OFFICERS, EMPLOYEES, AGENTS, PRINCIPALS,
AFFILIATES, PREDECESSORS, HEIRS, LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS)
HEREBY WAIVES, AND RELEASES LENDER AND ITS OFFICERS, EMPLOYEES, AGENTS,
DIRECTORS, SHAREHOLDERS, SUBSIDIARIES, PREDECESSORS, SUCCESSORS AND ASSIGNS
FROM, ANY AND ALL CLAIMS, LOSSES, LIABILITIES, DAMAGES, COSTS AND EXPENSES
(INCLUDING ATTORNEYS’ FEES), WHETHER KNOWN OR UNKNOWN, ASSERTED OR UNASSERTED,
THAT DIRECTLY OR INDIRECTLY ARISE FROM OR RELATE TO (A) THE NEGOTIATION,
EXECUTION, PERFORMANCE, ADMINISTRATION OR ENFORCEMENT OF THE AGREEMENT, ANY
OTHER RELATED DOCUMENT OR THIS AMENDMENT, (B) ANY OF THE TRANSACTIONS
CONTEMPLATED BY THE AGREEMENT, ANY OTHER RELATED DOCUMENT OR THIS AMENDMENT OR
(C) ANY BREACH BY BORROWER OR PLEDGOR OF ANY COVENANT, AGREEMENT OR
REPRESENTATION CONTAINED IN THE AGREEMENT, ANY OTHER RELATED DOCUMENT OR THIS
AMENDMENT.

 

Section 5.11 INDEMNIFICATION. BORROWER, INDIVIDUALLY AND ON BEHALF OF ITS
DIRECTORS, MEMBERS, SHAREHOLDERS, MANAGERS, OFFICERS, EMPLOYEES, AGENTS,
PRINCIPALS, AFFILIATES, PREDECESSORS, HEIRS, LEGAL REPRESENTATIVES, SUCCESSORS
AND ASSIGNS

 

- 6 -

25612750v.8 106916/01653

 

(COLLECTIVELY, THE “INDEMNIFYING PARTIES”), HEREBY UNCONDITIONALLY AND
IRREVOCABLY INDEMNIFIES AND HOLDS HARMLESS LENDER AND ITS OFFICERS, EMPLOYEES,
ATTORNEYS, AGENTS, DIRECTORS, SHAREHOLDERS, SUBSIDIARIES, PREDECESSORS,
SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE “INDEMNIFIED PARTIES”) FROM AND
AGAINST ANY AND ALL COSTS, EXPENSES, CLAIMS, DEMANDS, DAMAGES, ACTIONS, CAUSES
OF ACTION, LIABILITY OR SUITS AT LAW OR IN EQUITY, OF WHATEVER KIND OR NATURE,
WHETHER ARISING UNDER STATE OR FEDERAL LAW, RULE OR REGULATION, WHETHER NOW
EXISTING OR HEREAFTER ARISING, WHETHER KNOWN OR UNKNOWN OR ASSERTED OR
UNASSERTED, THAT DIRECTLY OR INDIRECTLY IN ANY WAY RELATE TO, ARE BASED UPON, OR
ARISE OUT OF ANY CIRCUMSTANCE, EVENT, MATTER, OCCURRENCE, COURSE OF DEALING,
TRANSACTION, FACT, ACT, OMISSION, OBLIGATION, DUTY, RESPONSIBILITY, WARRANTY,
STATEMENT OR REPRESENTATION WHATSOEVER RELATED IN ANY WAY TO (A) THE AGREEMENT,
(B) THIS AMENDMENT, (C) ANY OTHER RELATED DOCUMENT OR (D) ANY DOCUMENTS OR
INSTRUMENTS EXECUTED IN CONNECTION WITH OR IN EVIDENCE OF ANY INDEBTEDNESS
BETWEEN BORROWER AND ANY GUARANTOR AND LENDER (ALL OF WHICH CLAIMS ARE REFERRED
TO COLLECTIVELY AS THE “INDEMNIFIED CLAIMS”), INCLUDING, WITH RESPECT TO ALL OF
THE ABOVE, INDEMNIFIED CLAIMS WHICH AROSE FROM THE NEGLIGENCE OF AN INDEMNIFIED
PARTY, PROVIDED THAT THE OBLIGATIONS OF THE INDEMNIFYING PARTIES UNDER THIS
SECTION SHALL NOT APPLY TO THE EXTENT AN INDEMNIFIED CLAIM AROSE FROM AN
INDEMNIFIED PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. EACH INDEMNIFYING
PARTY HEREBY COVENANTS AND AGREES NOT TO IN ANY MANNER WHATSOEVER SUE ANY
INDEMNIFIED PARTY IN ANY COURT OR TRIBUNAL OR BRING ANY ACTION, LAWSUIT OR CAUSE
OF ACTION (WHETHER BY WAY OF DIRECT ACTION, COUNTERCLAIM, CROSSCLAIM OR
INTERPLEADER) AGAINST ANY INDEMNIFIED PARTY IN ANY MANNER WHATSOEVER BASED UPON
ANY MATTER DIRECTLY OR INDIRECTLY RELATED TO ANY INDEMNIFIED CLAIM.

 

Section 5.12 WAIVER OF TRIAL BY JURY. BORROWER AND LENDER HEREBY VOLUNTARILY,
KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR
OTHERWISE) BETWEEN BORROWER AND LENDER ARISING OUT OF OR IN ANY WAY RELATED TO
THIS AMENDMENT, THE AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY RELATIONSHIP
BETWEEN BORROWER AND LENDER. THIS PROVISION IS A MATERIAL INDUCEMENT TO LENDER
TO PROVIDE THE FINANCING EVIDENCED BY THE AGREEMENT AND THE LOAN DOCUMENTS.

 

Section 5.13 ENTIRE AGREEMENT. THIS AMENDMENT AND ALL OTHER INSTRUMENTS,
DOCUMENTS, AND AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION WITH THIS
AMENDMENT EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND SUPERSEDE ANY AND ALL PRIOR

 

- 7 -

25612750v.8 106916/01653

 

COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, RELATING TO THIS AMENDMENT AND THE OTHER INSTRUMENTS, DOCUMENTS AND
AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION WITH THIS AMENDMENT, AND MAY NOT
BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO ORAL
AGREEMENTS AMONG THE PARTIES HERETO.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

- 8 -

 

25612750v.8 106916/01653

 

Executed as of the date first written above.

 

BORROWER: 

 

HARTE HANKS, INC.

 

 

 

 

 

By:

 

Name: Title:

LENDER: 

 

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION

 

By:      

Annalese Smolik Senior Vice President

 

 

 

[Signature Page to Third Amendment to Credit Agreement]

 

Executed as of the date first written above.

 

BORROWER: 

 

HARTE HANKS, INC.

 

By:      

Name:      

Title:      

 

 

--------------------------------------------------------------------------------

LENDER:

 

 

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION

 

   

   

 

 

 

 

Armalese Smolik Senior Vice President

 

 

 

[Signature Page to Third Amendment to Credit Agreement]

 

The undersigned Pledgor hereby consents and agrees to this Amendment and the
other Loan Documents executed and/or delivered in connection with this Amendment
and agrees that the Amended and Restated Pledge Agreement executed by Pledgor in
substantially the form of Annex "C" attached hereto shall be the legal, valid
and binding obligations of Pledgor, enforceable against Pledgor in accordance
with its terms and shall secured the repayment of the Obligations, including,
without limitation, as evidenced by the renewal, extension and decrease of the
Revolving Credit Note in substantially the form of Annex "A" attached hereto, as
renewed, extended and/or modified from time to time.

 

The undersigned Pledgor further agrees that, by its execution of this Amendment
in the space provided below, (a) it is obligated under Section 5.10 of this
Amendment as if it were a party to this Amendment, and (b) acknowledges and
agrees that Lender has no obligation to monitor or enforce Borrower's
obligations to Pledgor under the Second Amended and Restated Fee, Reimbursement
and Indemnity Agreement dated as of May 11 , 2020, between Borrower and Pledgor,
including, without limitation, to monitor or enforce Borrower's obligations
therein to comply with its Borrowing Base (as therein defined) obligations.

 

HHS GUARANTY, LLC

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Title:

 

 

 

(Signature Page to Third Amendment to Credit Agreement]

 

LIST OF ANNEXES

 

 

 

Annex     Document

 

A     Revolving Credit Note

 

B     New Note Purchase Agreement

 

C     Amended and Restated Pledge Agreement

 

D     Second Amendment to Security Agreement

 

 

 

Annexes

 

25612750v.8 106916/01653

 

ANNEX A

 

 

 

REVOLVING CREDIT NOTE

 

 

 

Annex A - i

 

25612750v.8 106916/01653

 

REVOLVING PROMISSORY NOTE

 

$19,000,000.00     May 11, 2020

 

FOR VALUE RECEIVED, HARTE HANKS, INC., a Delaware corporation (“Borrower”),
having an address at 9601 McAllister Freeway, Suite 610, San Antonio, Texas
78216, hereby promises to pay to the order of TEXAS CAPITAL BANK, NATIONAL
ASSOCIATION, a national banking association (together with its successors and
assigns and any subsequent holders of this Note, “Lender”), as hereinafter
provided, the principal sum of NINETEEN MILLION AND NO/100 DOLLARS
($19,000,000.00) or so much thereof as may be advanced by Lender from time to
time hereunder to or for the benefit or account of Borrower, together with
interest thereon at the Note Rate (as hereinafter defined), and otherwise in
strict accordance with the terms and provisions hereof.

 

1.     DEFINITIONS

 

1.1     Definitions. As used in this Note, the following terms shall have the
following meanings:

 

“Applicable Margin” means the percent per annum set forth below:

 

Applicable Margin for
Base Rate Portion

Applicable Margin
for LIBOR Portion

 

 

-0.75 %

1.95 %

 

 

“Applicable Rate” means: (a) in the case of a Portion bearing interest based
upon the Base Rate, the Base Rate plus the Applicable Margin; and (b) in the
case of a Portion bearing interest based upon LIBOR, LIBOR plus the Applicable
Margin.

“Base Rate” means for any day, a rate of interest equal to the Prime Rate for
such day. “Borrower” has the meaning set forth in the introductory paragraph of
this Note.

 

“Business Day” means a weekday, Monday through Friday, except a legal holiday or
a day on which banking institutions in Dallas, Texas are authorized or required
by law to be closed. Unless otherwise provided, the term “days” when used herein
means calendar days.

 

“Change” means (a) any change after the date of this Note in the risk-based
capital guidelines applicable to Lender, or (b) any adoption of or change in any
other law, governmental or quasi-governmental rule, regulation, policy,
guideline, interpretation, or directive (whether or not having the force of law)
after the date of this Note that affects capital adequacy or the amount of
capital required or expected to be maintained by Lender or any entity
controlling Lender; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change,” regardless of the date enacted, adopted or
issued.

 

REVOLVING NOTE     PAGE 1 OF 13 25614252v.4

 

 

“Charges” means all fees, charges and/or any other things of value, if any,
contracted for, charged, taken, received or reserved by Lender in connection
with the transactions relating to this Note and the other Loan Documents, which
are treated as interest under applicable law.

 

“Credit Agreement” means the Credit Agreement dated as of April 17, 2017,
executed by Lender and Borrower, as amended by First Amendment to Credit
Agreement dated as of January 9, 2018 and Second Amendment to Credit Agreement
dated as of even date herewith, as modified, amended, renewed, extended, and
restated from time to time.

 

“Debtor Relief Laws” means Title 11 of the United States Code, as now or
hereafter in effect, or any other applicable law, domestic or foreign, as now or
hereafter in effect, relating to bankruptcy, insolvency, liquidation,
receivership, reorganization, arrangement or composition, extension or
adjustment of debts, or similar laws affecting the rights of creditors.

 

“Default Interest Rate” means a rate per annum equal to the Note Rate plus four
percent (4%), but in no event in excess of the Maximum Rate.

 

“Event of Default” has the meaning set forth in the Credit Agreement.

 

“Funding Loss” means the amount (which shall be payable on demand by Lender)
necessary to promptly compensate Lender for, and hold it harmless from, any
loss, cost or expense incurred by Lender as a result of:

 

(a)     any payment or prepayment of any Portion bearing interest based upon
LIBOR on a day other than the last day of the relevant LIBOR Interest Period
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or

 

(b)     any failure by Borrower to prepay, borrow, continue or convert a Portion
bearing or selected to bear interest based upon LIBOR on the date or in the
amount selected by Borrower;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Portion
or from fees payable to terminate the deposits from which such funds were
obtained. Borrower shall also pay any customary administrative fees charged by
Lender in connection with the foregoing. For purposes of calculating amounts
payable by Borrower to Lender hereunder, Lender shall be deemed to have funded
the Portion based upon LIBOR by a matching deposit or other borrowing in the
London inter-bank market for a comparable amount and for a comparable period,
whether or not such Portion was in fact so funded.

 

“Lender” has the meaning set forth in the introductory paragraph of this Note.

 

“LIBOR” means, with respect to each LIBOR Interest Period, the rate (expressed
as a percentage per annum and adjusted as described in the last sentence of this
definition of LIBOR) for deposits in United States Dollars (commonly known as
“LIBOR”) for a term equal to the LIBOR Interest Period that is published or
announced on Bloomberg BTMM as calculated by Intercontinental Exchange (ICE)
Benchmark Administration Limited (“ICE”) (or any successor thereto) as of 11:00
a.m., London, England, time, on the related LIBOR Determination Date. If such
rate shall cease to be published or announced on Bloomberg BTMM or if Lender
determines (which determination shall be conclusive absent manifest error) that
the rate calculated by ICE no longer accurately reflects the

 

 

 

REVOLVING NOTE     PAGE 2 OF 13

 

 

rate available to Lender in the London interbank market and, that such
circumstance is likely to be temporary, LIBOR shall be determined by Lender to
be the offered rate as announced by a recognized commercial service as
representing the average LIBOR rate for deposits in United States dollars for a
term equal to the LIBOR Interest Period as of 11:00 a.m. on the relevant LIBOR
Determination Date.

 

LIBOR shall be adjusted on each LIBOR Determination Date by dividing LIBOR by a
number determined by subtracting from 1.00 the then-stated maximum rate,
expressed as a decimal, at which reserves (including any basic marginal,
special, supplemental, emergency or other reserves) are required to be
maintained by member banks of the United States Federal Reserve System for
eurocurrency funding or liabilities as defined in Regulation D (or any successor
category of liabilities under Regulation D).

 

Notwithstanding anything herein to the contrary, in no event shall LIBOR (or any
Alternative Rate) ever be less than one percent (1.00%). LIBOR and any
Alternative Rate may be adjusted from time to time in Lender’s sole discretion
for then-applicable, but actual, reserve requirements, deposit insurance
assessment rates, marginal emergency, supplemental, special and other reserve
percentages, and other actual regulatory costs.

 

“LIBOR Banking Day” means a day on which commercial banks in the City of London,
England are open for business and dealing in offshore dollars.

 

“LIBOR Determination Date” means a day that is three (3) LIBOR Banking Days
prior to the beginning of the relevant LIBOR Interest Period.

 

“LIBOR Interest Period” means a period of one (1) month. The first day of the
interest period must be a LIBOR Banking Day. The last day of the interest period
and the actual number of days during the interest period will be determined by
Lender using the practices of the London inter-bank market.

“Loan Documents” has the meaning set forth in the Credit Agreement. “Maturity
Date” means April 17, 2022.

 

“Maximum Rate” means, at all times, the maximum rate of interest which may be
charged, contracted for, taken, received or reserved by Lender in accordance
with applicable Texas law (or applicable United States federal law to the extent
that such law permits Lender to charge, contract for, receive or reserve a
greater amount of interest than under Texas law). The Maximum Rate shall be
calculated in a manner that takes into account any and all fees, payments, and
other charges in respect of the Loan Documents that constitute interest under
applicable law. Each change in any interest rate provided for herein based upon
the Maximum Rate resulting from a change in the Maximum Rate shall take effect
without notice to Borrower at the time of such change in the Maximum Rate.

 

“Note” means this Note.

 

“Note Rate” means the rate equal to the lesser of (a) the Maximum Rate or (b)
the Applicable Rate.

 

 

 

REVOLVING NOTE     PAGE 3 OF 13

 

 

“Payment Date” means the first day of each and every calendar month during the
term of this Note.

 

“Portion” means any principal amount bearing interest based upon the Base Rate
or LIBOR.

 

“Prime Rate” means, for any day, the rate of interest announced from time to
time by Lender as its “base” or “prime” rate of interest, which Borrower hereby
acknowledges and agrees may not be the lowest interest rate charged by Lender
and is set by Lender in its sole discretion, changing when and as said prime
rate changes. Notwithstanding anything herein to the contrary, in no event shall
the Prime Rate ever be less than three and one-fourth percent (3.25%).

 

“Related Indebtedness” means any and all indebtedness paid or payable by
Borrower to Lender pursuant to the Loan Documents or any other communication or
writing by or between Borrower and Lender related to the transaction or
transactions that are the subject matter of the Loan Documents, except such
indebtedness which has been paid or is payable by Borrower to Lender under this
Note.

 

1.2     Rules of Construction. Any capitalized term used in this Note and not
otherwise defined herein shall have the meaning ascribed to such term in the
Credit Agreement. All terms used herein, whether or not defined in Section 1.1
hereof, and whether used in singular or plural form, shall be deemed to refer to
the object of such term whether such is singular or plural in nature, as the
context may suggest or require. All personal pronouns used herein, whether used
in the masculine, feminine or neutral gender, shall include all other genders;
the singular shall include the plural and vice versa.

 

2.     PAYMENT TERMS

 

2.1     Payment of Principal and Interest; Revolving Nature. All accrued but
unpaid interest on the principal balance of this Note outstanding from time to
time shall be payable on each Payment Date. The then outstanding principal
balance of this Note and all accrued but unpaid interest thereon shall be due
and payable on the Maturity Date. Borrower may from time to time during the term
of this Note borrow, partially or wholly repay its outstanding borrowings, and
reborrow, subject to all of the limitations, terms and conditions of the Credit
Agreement; provided, however, that the total outstanding borrowings under this
Note shall not at any time exceed the principal amount stated above. The unpaid
principal balance of this Note at any time shall be the total amount advanced
hereunder by Lender less the amount of principal payments made hereon by or for
Borrower, which balance may be endorsed hereon from time to time by Lender or
otherwise noted in Lender’s records, which notations shall be, absent manifest
error, conclusive evidence of the amounts owing hereunder from time to time.

 

2.2     Application. Except as expressly provided herein to the contrary, all
payments on this Note shall be applied in the following order of priority: (a)
the payment or reimbursement of any expenses, costs or obligations (other than
the outstanding principal balance hereof and interest hereon) for which either
Borrower shall be obligated or Lender shall be entitled pursuant to the
provisions of this Note or the other Loan Documents; (b) the payment of accrued
but unpaid interest hereon; and (c) the payment of all or any portion of the
principal balance hereof then outstanding hereunder, in the direct order of
maturity. If an Event of Default exists under this Note or under any of the
other Loan Documents, then Lender may, at the sole option of Lender, apply any
such payments, at any

 

 

 

REVOLVING NOTE     PAGE 4 OF 13

 

 

time and from time to time, to any of the items specified in clauses (a), (b) or
(c) above without regard to the order of priority otherwise specified in this
Section 2.2 and any application to the outstanding principal balance hereof may
be made in either direct or inverse order of maturity.

 

2.3     Payments. All payments under this Note made to Lender shall be made in

immediately available funds at 745 E. Mulberry, Suite 300, San Antonio Texas
78212 (or at such other place as Lender, in Lender’s sole discretion, may have
established by delivery of written notice thereof to Borrower from time to
time), without offset, in lawful money of the United States of America, which
shall at the time of payment be legal tender in payment of all debts and dues,
public and private. Payments by check or draft shall not constitute payment in
immediately available funds until the required amount is actually received by
Lender in full. Payments in immediately available funds received by Lender in
the place designated for payment on a Business Day prior to 11:00 a.m. (Dallas,
Texas time) at such place of payment shall be credited prior to the close of
business on the Business Day received, while payments received by Lender on a
day other than a Business Day or after 11:00 a.m. (Dallas, Texas time) on a
Business Day shall not be credited until the next succeeding Business Day. If
any payment of principal or interest on this Note shall become due and payable
on a day other than a Business Day, then such payment shall be made on the next
succeeding Business Day. Any such extension of time for payment shall be
included in computing interest which has accrued and shall be payable in
connection with such payment.

 

2.4     Rate Selection, Etc. (a) Borrower may select, subject to the terms and
conditions set

forth below, a Note Rate based upon either LIBOR or the Base Rate for the entire
principal amount of this Note then outstanding or any Portion thereof.
Borrower’s ability to select a Note Rate based on LIBOR shall be subject to the
definition of “LIBOR” in Section 1 and be suspended or terminated as provided
for therein and in this Section 2.4. No more than three (3) LIBOR Interest
Periods may be outstanding at any time, and each Portion bearing interest based
on LIBOR shall be at least $100,000. Borrower may designate the Portion to bear
interest based upon LIBOR by giving Lender written notice of its selection
before 11:00 a.m. (Dallas, Texas time) on the LIBOR Determination Date, which
selection shall be irrevocable, for each LIBOR Interest Period. If an Event of
Default has occurred and is continuing, the option to select LIBOR as a basis
for the Note Rate shall be terminated. No LIBOR Interest Period may extend
beyond the Maturity Date. Any Portion for which LIBOR Interest Period is not
selected shall bear interest at a Note Rate based upon the Base Rate. The
determination by Lender of the Note Rate shall, in the absence of manifest
error, be conclusive and binding in all respects.

 

(b)     Notwithstanding anything contained herein to the contrary and subject to
clause 2.4(c) below, if at any time, Lender determines (which determination
shall be conclusive in the absence of manifest error) that (i) ICE (or any other
successor thereto) has ceased to calculate LIBOR, (ii) deposits in United States
Dollars in the relevant amounts and of the relevant maturity are not being
offered to banks in the London interbank market for the applicable amount and
requested LIBOR Interest Period, (iii) adequate and reasonable means do not
exist for determining LIBOR for any requested LIBOR Interest Period, (iv) LIBOR
for any requested LIBOR Interest Period does not accurately reflect the rate
available to Lender in the London interbank market, (v) any applicable law or
regulation or any change therein on the interpretation or application thereof or
compliance therewith by Lender prohibits, restricts, or makes impossible the
charging of interest based on LIBOR or shall make it unlawful for Lender to make
or maintain the indebtedness evidenced by this Note in Eurodollars, (vi) LIBOR
does not adequately and fairly reflect the cost to Lender of making or
maintaining the Loan, due to changes in administrative costs, fees, tariffs and
taxes and other matters

 

 

 

REVOLVING NOTE     PAGE 5 OF 13

 

 

outside of Lender’s reasonable control, then Lender shall give Borrower prompt
notice thereof, and this Note shall bear interest, and continue to bear interest
until Lender determines that the applicable circumstance described in the
foregoing clauses (b)(i), (ii), (iii), (iv), (v) or (vi) no longer pertains, at
the Base Rate plus Applicable Margin.

 

(c)     If, at any time, Lender determines (which determination shall be
conclusive absent manifest error) that (i) any circumstance described in clauses
(b)(i)-(b)(vi) has arisen and is not likely to be temporary, or (ii) if (x) ICE
or the Alternative Reference Rates Committee convened by the Board of Governors
of the Federal Reserve System has announced a commercial loan index as an
alternative to LIBOR and commercial banks in the United States are using such
alternative loan index for new commercial loans, (y) LIBOR is no longer being
widely used by commercial banks as a loan index in the United States for new
commercial loans similar to the loan to Borrower, or (z) a governmental
authority having jurisdiction over Lender has made a public statement
identifying a specific date after which LIBOR shall no longer be used for
determining interest rates for new commercial loans originated in the United
States, then Lender may notify Borrower of such circumstance. Following such
notice, any obligation of Lender to maintain any indebtedness under this Note at
a rate based on LIBOR and Borrower’s option to elect a rate based on LIBOR shall
terminate; provided, however, Lender may establish an alternate index rate of
interest to LIBOR (and an interest rate margin) after giving due consideration
to the then-prevailing market convention for determining an index rate of
interest for new commercial loans originated by commercial banks in the United
States as determined by Lender (the “Alternative Rate”). If requested by Lender,
Borrower shall enter into an amendment to this Note to reflect the Alternative
Rate and such other related changes to this Note as may be applicable. If no
Alternative Rate has been established and Lender has notified Borrower that any
circumstance under clauses (c)(i) or (c)(ii) has arisen, then any indebtedness
under this Note shall bear interest (and continue to bear interest) at the Base
Rate (with LIBOR no longer being used to determine the Base Rate) plus the
Applicable Margin unless and until an Alternative Rate is established.

 

2.5     Computation Period. Interest on the indebtedness evidenced by this Note
shall be

computed on the basis of a three hundred sixty (360) day year and shall accrue
on the actual number of days elapsed for any whole or partial month in which
interest is being calculated. In computing the number of days during which
interest accrues, the day on which funds are initially advanced shall be
included regardless of the time of day such advance is made, and the day on
which funds are repaid shall be included unless repayment is credited prior to
the close of business on the Business Day received as provided in Section 2.3
hereof. Each determination by Lender of an interest rate or fee hereunder shall
be conclusive and binding for all purposes, absent manifest error.

 

2.6     Prepayment. Borrower shall have the right to prepay, at any time and
from time to

time upon at least five (5) Business Days prior written notice to Lender,
without fee, premium or penalty, all or any portion of the outstanding principal
balance hereof; provided, however, that (a) such prepayment shall also include
any and all accrued but unpaid interest on the amount of principal being so
prepaid through and including the date of prepayment, plus any other sums which
have become due to Lender under the other Loan Documents on or before the date
of prepayment, but which have not been fully paid and (b) such prepayment shall
also include any Funding Loss. Prepayments of principal shall be applied in
inverse order of maturity.

 

2.7     Unconditional Payment. Borrower is and shall be obligated to pay all
principal,

interest and any and all other amounts which become payable under this Note or
under any of the

 

 

 

REVOLVING NOTE     PAGE 6 OF 13

 

 

other Loan Documents absolutely and unconditionally and without any abatement,
postponement, diminution or deduction whatsoever and without any reduction for
counterclaim or setoff whatsoever. If at any time any payment received by Lender
hereunder shall be deemed by a court of competent jurisdiction to have been a
voidable preference or fraudulent conveyance under any Debtor Relief Law, then
the obligation to make such payment shall survive any cancellation or
satisfaction of this Note or return thereof to Borrower and shall not be
discharged or satisfied with any prior payment thereof or cancellation of this
Note, but shall remain a valid and binding obligation enforceable in accordance
with the terms and provisions hereof, and such payment shall be immediately due
and payable upon demand.

 

2.8     Partial or Incomplete Payments. Remittances in payment of any part of
this Note

other than in the required amount in immediately available funds at the place
where this Note is payable shall not, regardless of any receipt or credit issued
therefor, constitute payment until the required amount is actually received by
Lender in full in accordance herewith and shall be made and accepted subject to
the condition that any check or draft may be handled for collection in
accordance with the practice of the collecting bank or banks. Acceptance by
Lender of any payment in an amount less than the full amount then due shall be
deemed an acceptance on account only, and the failure to pay the entire amount
then due shall be and continue to be an Event of Default in the payment of this
Note.

 

2.9     Default Interest Rate. For so long as any Event of Default exists under
this Note or

under any of the other Loan Documents, regardless of whether or not there has
been an acceleration of the indebtedness evidenced by this Note, and at all
times after the maturity of the indebtedness evidenced by this Note (whether by
acceleration or otherwise), and in addition to all other rights and remedies of
Lender hereunder, interest shall accrue on the outstanding principal balance
hereof at the Default Interest Rate, and such accrued interest shall be
immediately due and payable. Borrower acknowledges that it would be extremely
difficult or impracticable to determine Lender’s actual damages resulting from
any late payment or Event of Default, and such late charges and accrued interest
are reasonable estimates of those damages and do not constitute a penalty.

 

2.10 Late Charge. At the option of Lender, Borrower will pay Lender, on demand,
(i) a “late charge” equal to $2,500 (but not to exceed the Maximum Rate) when
such installment is not paid within five (5) days following the date such
installment is due and (ii) a processing fee in the amount of $25.00 for each
check which is provided to Lender by Borrower in payment for an obligation owing
to Lender under any Loan Document but is returned or dishonored for any reason,
in order to cover the additional expenses involved in handling delinquent and
returned or dishonored payments.

 

2.11 Change. If Lender determines that the amount of capital required or
expected to be maintained by Lender or any entity controlling Lender, is
increased as a result of a Change, then, within fifteen (15) days of demand by
Lender, Borrower shall pay to Lender the amount necessary to compensate Lender
for any shortfall in the rate of return on the portion of such increased capital
that Lender determines is attributable to this Note or the principal amount
outstanding hereunder (after taking into account Lender’s policies as to capital
adequacy).

 

 

 

REVOLVING NOTE     PAGE 7 OF 13

 

3.     EVENT OF DEFAULT AND REMEDIES

 

3.1     Remedies. Upon the occurrence of an Event of Default, Lender shall have
the right

to exercise any rights and remedies set forth in the Credit Agreement and the
other Loan Documents.

 

3.2     Remedies. Upon the occurrence of an Event of Default, Lender shall have
the

immediate right, at the sole discretion of Lender and without notice, demand,
presentment, notice of nonpayment or nonperformance, protest, notice of protest,
notice of intent to accelerate, notice of acceleration, or any other notice or
any other action (ALL OF WHICH BORROWER HEREBY EXPRESSLY WAIVES AND
RELINQUISHES): (a) to declare the entire unpaid balance of the indebtedness
evidenced by this Note (including, without limitation, the outstanding principal
balance hereof, all sums advanced or accrued hereunder or under any other Loan
Document, and all accrued but unpaid interest thereon) at once immediately due
and payable (and upon such declaration, the same shall be at once immediately
due and payable) and may be collected forthwith, whether or not there has been a
prior demand for payment and regardless of the stipulated date of maturity; (b)
to foreclose any Liens and security interests securing payment hereof or thereof
(including, without limitation, any Liens and security interests); and (c) to
exercise any of Lender’s other rights, powers, recourses and remedies under the
Loan Documents or at law or in equity, and the same (i) shall be cumulative and
concurrent, (ii) may be pursued separately, singly, successively, or
concurrently against Borrower or others obligated for the repayment of this Note
or any part hereof, or against any one or more of them, at the sole discretion
of Lender, (iii) may be exercised as often as occasion therefor shall arise, it
being agreed by Borrower that the exercise, discontinuance of the exercise of or
failure to exercise any of the same shall in no event be construed as a waiver
or release thereof or of any other right, remedy, or recourse, and (iv) are
intended to be, and shall be, nonexclusive. All rights and remedies of Lender
hereunder and under the other Loan Documents shall extend to any period after
the initiation of foreclosure proceedings, judicial or otherwise, with respect
to the Mortgaged Property or any portion thereof.

 

3.3 WAIVERS. EXCEPT AS SPECIFICALLY PROVIDED IN THE LOAN DOCUMENTS TO THE
CONTRARY, BORROWER AND ANY ENDORSERS OR GUARANTORS HEREOF SEVERALLY WAIVE AND
RELINQUISH PRESENTMENT FOR PAYMENT, DEMAND, NOTICE OF NONPAYMENT OR
NONPERFORMANCE, PROTEST, NOTICE OF PROTEST, NOTICE OF INTENT TO ACCELERATE,
NOTICE OF ACCELERATION OR ANY OTHER NOTICES OR ANY OTHER ACTION. BORROWER AND
ANY ENDORSERS OR GUARANTORS HEREOF SEVERALLY WAIVE AND RELINQUISH, TO THE
FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO THE BENEFITS OF ANY MORATORIUM,
REINSTATEMENT, MARSHALING, FORBEARANCE, VALUATION, STAY, EXTENSION, REDEMPTION,
APPRAISEMENT, EXEMPTION AND HOMESTEAD NOW OR HEREAFTER PROVIDED BY THE
CONSTITUTION AND LAWS OF THE UNITED STATES OF AMERICA AND OF EACH STATE THEREOF,
BOTH AS TO ITSELF AND IN AND TO ALL OF ITS PROPERTY, REAL AND PERSONAL, AGAINST
THE ENFORCEMENT AND COLLECTION OF THE OBLIGATIONS EVIDENCED BY THIS NOTE OR BY
THE OTHER LOAN DOCUMENTS.

 

4.     GENERAL PROVISIONS

 

4.1     No Waiver; Amendment. No failure to accelerate the indebtedness
evidenced by this

Note by reason of an Event of Default hereunder, acceptance of a partial or past
due payment, or

 

 

 

REVOLVING NOTE     PAGE 8 OF 13

 

 

indulgences granted from time to time shall be construed (a) as a novation of
this Note or as a reinstatement of the indebtedness evidenced by this Note or as
a waiver of such right of acceleration or of the right of Lender thereafter to
insist upon strict compliance with the terms of this Note, or (b) to prevent the
exercise of such right of acceleration or any other right granted under this
Note, under any of the other Loan Documents or by any applicable laws. Borrower
hereby expressly waives and relinquishes the benefit of any statute or rule of
law or equity now provided, or which may hereafter be provided, which would
produce a result contrary to or in conflict with the foregoing. The failure to
exercise any remedy available to Lender shall not be deemed to be a waiver of
any rights or remedies of Lender under this Note or under any of the other Loan
Documents, or at law or in equity. No extension of the time for the payment of
this Note or any installment due hereunder, made by agreement with any person
now or hereafter liable for the payment of this Note, shall operate to release,
discharge, modify, change or affect the original liability of Borrower under
this Note, either in whole or in part, unless Lender specifically, unequivocally
and expressly agrees otherwise in writing.

 

4.2     Interest Provisions.

 

(a)     Savings Clause. It is expressly stipulated and agreed to be the intent
of Borrower and Lender at all times to comply strictly with the applicable Texas
law governing the Maximum Rate or amount of interest payable on the indebtedness
evidenced by this Note and the Related Indebtedness (or applicable United States
federal law to the extent that it permits Lender to contract for, charge, take,
reserve or receive a greater amount of interest than under Texas law). If the
applicable law is ever judicially interpreted so as to render usurious any
amount (i) contracted for, charged, taken, reserved or received pursuant to this
Note, any of the other Loan Documents or any other communication or writing by
or between Borrower and Lender related to the transaction or transactions that
are the subject matter of the Loan Documents, (ii) contracted for, charged,
taken, reserved or received by reason of Lender’s exercise of the option to
accelerate the maturity of this Note and/or the Related Indebtedness, or (iii)
Borrower will have paid or Lender will have received by reason of any voluntary
prepayment by Borrower of this Note and/or the Related Indebtedness, then it is
Borrower’s and Lender’s express intent that all amounts charged in excess of the
Maximum Rate shall be automatically canceled, ab initio, and all amounts in
excess of the Maximum Rate theretofore collected by Lender shall be credited on
the principal balance of this Note and/or the Related Indebtedness (or, if this
Note and all Related Indebtedness have been or would thereby be paid in full,
refunded to Borrower), and the provisions of this Note and the other Loan
Documents shall immediately be deemed reformed and the amounts thereafter
collectible hereunder and thereunder reduced, without the necessity of the
execution of any new document, so as to comply with the applicable law, but so
as to permit the recovery of the fullest amount otherwise called for hereunder
and thereunder; provided, however, that if this Note has been paid in full
before the end of the stated term of this Note, then Borrower and Lender agree
that Lender shall, with reasonable promptness after Lender discovers or is
advised by Borrower that interest was received in an amount in excess of the
Maximum Rate, either refund such excess interest to Borrower and/or credit such
excess interest against this Note and/or any Related Indebtedness then owing by
Borrower to Lender. Borrower hereby agrees that as a condition precedent to any
claim seeking usury penalties against Lender, Borrower will provide written
notice to Lender, advising Lender in reasonable detail of the nature and amount
of the violation, and Lender shall have sixty (60) days after receipt of such
notice in which to correct such usury violation, if any, by either refunding
such excess interest

 

 

 

REVOLVING NOTE     PAGE 9 OF 13

 

 

to Borrower or crediting such excess interest against this Note and/or the
Related Indebtedness then owing by Borrower to Lender. All sums contracted for,
charged, taken, reserved or received by Lender for the use, forbearance or
detention of any debt evidenced by this Note and/or the Related Indebtedness
shall, to the extent permitted by applicable law, be amortized or spread, using
the actuarial method, throughout the stated term of this Note and/or the Related
Indebtedness (including any and all renewal and extension periods) until payment
in full so that the rate or amount of interest on account of this Note and/or
the Related Indebtedness does not exceed the Maximum Rate from time to time in
effect and applicable to this Note and/or the Related Indebtedness for so long
as debt is outstanding. Notwithstanding anything to the contrary contained
herein or in any of the other Loan Documents, it is not the intention of Lender
to accelerate the maturity of any interest that has not accrued at the time of
such acceleration or to collect unearned interest at the time of such
acceleration.

 

(b)     Ceiling Election. To the extent that Lender is relying on Chapter 303 of
the Texas Finance Code to determine the Maximum Rate payable on the Note and/or
any other portion of the Obligations, Lender will utilize the weekly ceiling
from time to time in effect as provided in such Chapter 303, as amended. To the
extent United States federal law permits Lender to contract for, charge, take,
receive or reserve a greater amount of interest than under Texas law, Lender
will rely on United States federal law instead of such Chapter 303 for the
purpose of determining the Maximum Rate. Additionally, to the extent permitted
by applicable law now or hereafter in effect, Lender may, at its option and from
time to time, utilize any other method of establishing the Maximum Rate under
such Chapter 303 or under other applicable law by giving notice, if required, to
Borrower as provided by applicable law now or hereafter in effect.

 

4.3     WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY

APPLICABLE LAW, BORROWER HEREBY IRREVOCABLY AND EXPRESSLY WAIVES ALL RIGHT TO A
TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER BASED UPON
CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY OR THE ACTIONS OF LENDER IN
THE NEGOTIATION, ADMINISTRATION, OR ENFORCEMENT THEREOF. EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 4.3.

 

4.4     GOVERNING LAW; VENUE; SERVICE OF PROCESS. THIS NOTE SHALL

BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS;
PROVIDED THAT LENDER SHALL RETAIN ALL RIGHTS UNDER FEDERAL LAW. THIS AGREEMENT
HAS BEEN ENTERED INTO IN BEXAR COUNTY, TEXAS, AND IS PERFORMABLE FOR ALL
PURPOSES IN BEXAR COUNTY, TEXAS. THE PARTIES HEREBY AGREE THAT ANY LAWSUIT,
ACTION, OR PROCEEDING THAT IS BROUGHT (WHETHER IN CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR

 

 

 

REVOLVING NOTE     PAGE 10 OF 13

 

 

RELATING TO ANY OF THE LOAN DOCUMENTS, THE TRANSACTIONS CONTEMPLATED THEREBY, OR
THE ACTIONS OF THE LENDER IN THE NEGOTIATION, ADMINISTRATION OR ENFORCEMENT OF
ANY OF THE LOAN DOCUMENTS SHALL BE BROUGHT IN A STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION LOCATED IN BEXAR COUNTY, TEXAS. BORROWER HEREBY
IRREVOCABLY AND UNCONDITIONALLY (A) SUBMITS TO THE EXCLUSIVE JURISDICTION OF
SUCH COURTS, (B) WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE
VENUE OF ANY SUCH LAWSUIT, ACTION, OR PROCEEDING BROUGHT IN ANY SUCH COURT, AND
(C) FURTHER WAIVES ANY CLAIM THAT IT MAY NOW OR HEREAFTER HAVE THAT ANY SUCH
COURT IS AN INCONVENIENT FORUM. EACH OF THE PARTIES HERETO AGREE THAT SERVICE OF
PROCESS UPON IT MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED AT THE ADDRESS FOR NOTICES REFERENCED IN SECTION 11.11 OF THE CREDIT
AGREEMENT.

 

4.5     Relationship of the Parties. Notwithstanding any prior business or
personal

relationship between Borrower and Lender, or any officer, director or employee
of Lender, that may exist or have existed, the relationship between Borrower and
Lender is solely that of debtor and creditor, Lender has no fiduciary or other
special relationship with Borrower, Borrower and Lender are not partners or
joint venturers, and no term or condition of any of the Loan Documents shall be
construed so as to deem the relationship between Borrower and Lender to be other
than that of debtor and creditor.

 

4.6     Successors and Assigns. The terms and provisions hereof shall be binding
upon and

inure to the benefit of Borrower and Lender and their respective heirs,
executors, legal representatives, successors, successors-in-title and assigns,
whether by voluntary action of the parties, by operation of law or otherwise,
and all other persons claiming by, through or under them. The terms “Borrower”
and “Lender” as used hereunder shall be deemed to include their respective
heirs, executors, legal representatives, successors, successors-in-title and
assigns, whether by voluntary action of the parties, by operation of law or
otherwise, and all other persons claiming by, through or under them.

 

4.7     Time is of the Essence. Time is of the essence with respect to all
provisions of this

Note and the other Loan Documents.

 

4.8     Headings. The Section and Subsection titles hereof are inserted for
convenience of

reference only and shall in no way alter, modify, define, limit, amplify or be
used in construing the text, scope or intent of such Sections or Subsections or
any provisions hereof.

 

4.9     Controlling Agreement. In the event of any conflict between the
provisions of this

Note and the Credit Agreement, it is the intent of the parties hereto that the
provisions of the Credit Agreement shall control. In the event of any conflict
between the provisions of this Note and any of the other Loan Documents (other
than the Credit Agreement), it is the intent of the parties hereto that the
provisions of this Note shall control. The parties hereto acknowledge that they
were represented by competent counsel in connection with the negotiation,
drafting and execution of this Note and the other Loan Documents and that this
Note and the other Loan Documents shall not be subject to the principle of
construing their meaning against the party which drafted same.

 

4.10 Notices. Whenever any notice is required or permitted to be given under the
terms of this Note, the same shall be given in accordance with Section 11.11 of
the Credit Agreement.

 

 

 

REVOLVING NOTE     PAGE 11 OF 13

 

 

4.11 Severability. If any provision of this Note or the application thereof to
any person or circumstance shall, for any reason and to any extent, be invalid
or unenforceable, then neither the remainder of this Note nor the application of
such provision to other persons or circumstances nor the other instruments
referred to herein shall be affected thereby, but rather shall be enforced to
the greatest extent permitted by applicable law.

 

4.12 Right of Setoff. In addition to all Liens upon and rights of setoff against
the money, securities, or other property of Borrower given to Lender that may
exist under applicable law, Lender shall have and Borrower hereby grants to
Lender a Lien upon and a right of setoff against all money, securities, and
other property of Borrower, now or hereafter in possession of or on deposit with
Lender, whether held in a general or special account or deposit, for
safe-keeping or otherwise, and every such Lien and right of setoff may be
exercised without demand upon or notice to Borrower. No Lien or right of setoff
shall be deemed to have been waived by any act or conduct on the part of Lender,
or by any neglect to exercise such right of setoff or to enforce such Lien, or
by any delay in so doing, and every right of setoff and Lien shall continue in
full force and effect until such right of setoff or Lien is specifically waived
or released by an instrument in writing executed by Lender.

 

4.13 Costs of Collection. If any holder of this Note retains an attorney-at-law
in connection with any Event of Default or at maturity or to collect, enforce,
or defend this Note or any part hereof, or any other Loan Document in any
lawsuit or in any probate, reorganization, bankruptcy or other proceeding, or if
Borrower sues any holder in connection with this Note or any other Loan Document
and does not prevail, then Borrower agrees to pay to each such holder, in
addition to the principal balance hereof and all interest hereon, all costs and
expenses of collection or incurred by such holder or in any such suit or
proceeding, including, but not limited to, reasonable attorneys’ fees.

 

4.14 Statement of Unpaid Balance. At any time and from time to time, Borrower
will furnish promptly, upon the request of Lender, a written statement or
affidavit, in form satisfactory to Lender, stating the unpaid balance of the
indebtedness evidenced by this Note and the Related Indebtedness and that there
are no offsets or defenses against full payment of the indebtedness evidenced by
this Note and the Related Indebtedness and the terms hereof, or if there are any
such offsets or defenses, specifying them.

 

4.15 FINAL AGREEMENT. THIS NOTE AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

4.16 Renewal, Extension and Decrease. This Note is executed in renewal,
extension and decrease of, and not in novation or discharge of, that certain
promissory note dated May 7, 2019, executed by Borrower and payable to the order
of Lender in the original principal amount of $22,000,000.00, which promissory
note was extended in renewal and extension of, but not in novation or discharge
of, that certain promissory note dated January 9, 2018, executed by Borrower and
payable to the order of Lender in the original principal amount of
$22,000,000.00, which promissory note was executed in renewal, extension and
increase of, and not in novation or discharge of, that certain promissory note
dated April 17, 2017, executed by Borrower and payable to the order of Lender in
the original principal amount of $20,000,000.00.

 

 

 

REVOLVING NOTE     PAGE 12 OF 13

 

 

IN WITNESS WHEREOF, Borrower, intending to be legally bound hereby, has duly
executed this Note as of the day and year first written above.

 

BORROWER: 

 

HARTE HANKS, INC.

 

By:      

Name:      

Title:      

 

 

 

REVOLVING NOTE     PAGE 13 OF 13

 

ANNEX B

 

 

 

NEW NOTE PURCHASE AGREEMENT

 

 

 

Annex B - i

 

25612750v.8 106916/01653

 

NOTE PURCHASE AGREEMENT

 

THIS NOTE PURCHASE AGREEMENT (the “Agreement”) is made and dated as of the 11th
day of May, 2020, by and between TEXAS CAPITAL BANK, NATIONAL ASSOCIATION, a
national banking association (“Seller”) and HHS Guaranty, LLC, a Texas limited
liability company (“Purchaser”).

 

RECITALS

 

A.     Seller, as lender, and Harte Hanks, Inc., a Delaware corporation
(“Borrower”), as borrower, have entered into that certain Credit Agreement dated
as of April 17, 2017, as amended by that certain First Amendment to Credit
Agreement (the “First Amendment”) dated as of January 9, 2018, that certain
Second Amendment to Credit Agreement (the “Second Amendment”) dated as of May 7,
2019, and that certain Third Amendment to Credit Agreement (the “Third
Amendment”) dated as of even date herewith (as amended, and as the same may be
further amended, supplemented or modified from time to time, the “Credit
Agreement”).

 

B.     Purchaser and Seller entered into that certain Note Purchase Agreement
dated as of April 17, 2017 (the “Original Note Purchase Agreement”), pursuant to
which Purchaser was obligated to purchase the promissory note described therein
(the “Original Note”) from Seller upon the terms and conditions described in the
Original Note Purchase Agreement.

 

C.     Pursuant to the First Amendment, Borrower executed that certain
promissory note dated January 9, 2018, payable to the order of Seller in the
original principal amount of $22,000,000.00 (the “First Renewal Note”), which
First Renewal Note was executed in renewal, extension and increase of the
Original Note.

 

D.     Pursuant to the First Amendment, Purchaser and Seller entered into that
certain Note Purchase Agreement dated as of January 9, 2018 (the “First Amended
and Restated Note Purchase Agreement”) which amended and restated the Original
Note Purchase Agreement, pursuant to which Purchaser was obligated to purchase
the First Renewal Note from Seller upon the terms and conditions described in
the First Amended and Restated Note Purchase Agreement.

 

E.     Pursuant to the Second Amendment, Borrower executed that certain
promissory note dated May 7, 2019, payable to the order of Seller in the
original principal amount of $22,000,000.00 (the “Second Renewal Note”), which
Second Renewal Note was executed in renewal and extension of the First Renewal
Note.

 

F.     Pursuant to the Second Amendment, Purchaser and Seller entered into that
certain Note Purchase Agreement dated as of May 7, 2019 (the “Second Amended and
Restated Note Purchase Agreement”) which amended and restated the First Amended
and Restated Note Purchase Agreement pursuant to which Purchaser was obligated
to purchase the Second Renewal Note from Seller upon the terms and conditions
described in the Second Amended and Restated Note Purchase Agreement.

 

25614303v.3

 

G.     Pursuant to the Third Amendment, Borrower executed that certain
promissory note dated as of even date herewith (herein called the “Third Renewal
Note” or the “Note”), which Third Renewal Note was executed in renewal,
extension and decrease of the Second Renewal Note.

 

H.     Purchaser and Seller desire to amend and restate, in its entirety, the
Second Amended and Restated Note Purchase Agreement by entering into this
Agreement setting forth the terms and conditions governing the purchase and sale
of the Second Renewal Note.

 

NOW, THEREFORE, in consideration of the above Recitals and the mutual covenants
contained herein, the parties hereto hereby amend and restate the Second Amended
and Restated Note Purchase Agreement and agree as follows:

 

ARTICLE I

 

DEFINITIONS  

 

In this Agreement, the following terms have the following meanings:

 

1.1     “Pledge Agreement” shall mean the Pledge Agreement (as defined in the
Credit

Agreement), as amended and restated by the Amended and Restated Pledge Agreement
dated as of even date herewith.

 

1.2     “Loan Package” shall mean the Credit Agreement, the Third Renewal Note,
the

Pledge Agreement and those of the Related Agreements which are to be sold and
assigned to Purchaser from time to time hereunder.

 

1.3     “Obligor” means the Borrower.

 

1.4     “Related Agreements” shall mean those agreements executed and/or
delivered in

connection with the Credit Agreement.

 

ARTICLE II

 

PURCHASE AND SALE OF LOAN PACKAGE

 

2.1     Purchase Date. On or before the earliest of (a) three (3) Business Days
(hereinafter

defined) after notice from Seller to Purchaser of the occurrence of an Event of
Default (as defined in the Credit Agreement) arising under Section 10.1(a),
Section 10.1(e) or Section 10.1(f), or (b) five (5) Business Days after notice
from Seller to Purchaser that the Borrowing Base (as defined in the Credit
Agreement) is less than the Commitment, or (c) five (5) Business Days after
notice from Purchaser to Seller of the occurrence of a Credit Support Event (as
defined in that certain Second Amended and Restated Fee, Reimbursement and
Indemnity Agreement, dated as of even date herewith, between Borrower and
Purchaser), in each case which remains uncured (the “Outside Purchase Date”),
Seller will sell to Purchaser, and Purchaser will purchase and take from Seller,
all right, title and interest of Seller in the Loan Package for a purchase price
(the “Purchase Price”) equal to (i) the sum of outstanding principal balance of
the Note, plus (ii) interest accrued but unpaid on the Note, plus (iii) Seller’s
reasonable costs and expenses in connection with such Event of Default and the
sale of the Note, including, without limitation, reasonable attorneys’ fees.

 

- 2 -

25614303v.3

 

In addition, if there are any outstanding Letters of Credit (as defined in the
Credit Agreement), Purchaser shall deposit with Seller cash in an amount equal
to one hundred ten percent (110%) of the undrawn face amount of all outstanding
Letters of Credit, to be held by Seller in escrow (the “Escrowed Funds”) upon
terms reasonably satisfactory to Seller until such time no Letters of Credit
remain outstanding and Seller has been repaid for all amounts drawn on such
Letters of Credit. Seller shall from time to time use such Escrowed Funds to
satisfy any drawings on such Letters of Credit funded by Seller. After all
Letters of Credit have expired and Seller has been reimbursed for all draws
funded by Seller on such Letters of Credit, Seller shall return all remaining
Escrow Funds to Purchaser. As used herein, “Business Day” means any day other
than a Saturday, Sunday or other day on which commercial banks in the State of
Texas are authorized to be closed or in fact closed and, in addition to the
above requirements, the days that the New York Stock Exchange is closed for
normal trading.

 

2.2     Seller’s Deliveries. Upon receipt by the Seller of each of the
documents, instruments and agreements referred to in Section 2.3 below, Seller
shall deliver to Purchaser each of the following:

 

(a)     The original Third Renewal Note, duly endorsed as follows:

 

“Pay to the order of     , without recourse or warranty

of any kind except as expressly set forth in that certain Note Purchase
Agreement dated as of April , 2020 between HHS Guaranty, LLC and Texas Capital
Bank, National Association.

 

By:      

 

 

 

Name: Title:

 

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION

 

 

--------------------------------------------------------------------------------

     ”

 

 

(b)     The original Pledge Agreement and Related Agreements with respect to the
Third Renewal Note (or a copy thereof certified by Seller as a true copy
thereof); and

 

(c)     A UCC-3 financing statement, duly executed by Seller, assigning to
Purchaser the rights of Seller as “Secured Party” under the UCC-1 financing
statements reflecting Borrower as debtor included in the Related Agreements.

 

2.3     Conditions Precedent to Closing. As conditions precedent:

 

The obligation of Purchaser to purchase the Loan Package from Seller hereunder
on or before the Outside Purchase Date shall only be conditioned upon the
delivery to Purchaser the documents from Seller described in Section 2.2 above;
provided that Seller shall not be obligated to deliver such documents to
Purchaser unless and until Purchaser has delivered to Seller the Purchase Price
in immediately available funds on or before the Outside Purchase date. In the
event that Purchaser has not delivered such Purchase Price to Seller on or
before the Outside Purchase Date, Seller shall be entitled to liquidate all
collateral pledged to Seller under the Pledge

 

- 3 -

25614303v.3

 

Agreement of Purchaser in favor of Seller dated as of even date herewith without
any further notice to Purchaser or any other Person.

 

2.4     Closing; Effective Date. The sale contemplated by this Agreement shall
be

effective upon receipt by Seller, in immediately available funds, of the entire
Purchase Price and delivery of possession of the Loan Package to Purchaser,
which shall be deemed to have occurred for all purposes at the opening of
business of Seller on the date all conditions precedent set forth above have
been met or waived in writing (the “Effective Date”). All risk of loss of
diminution of value of any collateral pledged by Borrower to Seller shall be on
Seller until the Effective Date and on Purchaser from and after the Effective
Date.

 

2.5     Non-Recourse Sale. It is agreed by the parties hereto that the purchase
and sale of

the Loan Package hereunder is as is without recourse to, and without
representation or warranty, express (except as expressly set forth in Article
III below) or implied by, Seller. Purchaser agrees that the purchase of the Loan
Package by Purchaser, and the sale of the Loan Package by Seller, shall be AS IS
WITH ALL FAULTS WITHOUT ANY REPRESENTATIONS OR WARRANTIES OF WHATSOEVER NATURE,
EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, IT BEING THE INTENTION OF SELLER AND
PURCHASER TO EXPRESSLY NEGATE AND EXCLUDE ALL WARRANTIES WHATSOEVER, INCLUDING
WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR
ANY PARTICULAR PURPOSE, WARRANTIES CREATED BY AFFIRMATION OF FACT OR PROMISE OR
BY ANY DESCRIPTION OF THE LOAN PACKAGE OR BY ANY SAMPLE OR MODEL AND ANY OTHER
WARRANTIES CONTAINED IN OR CREATED BY THE TEXAS UNIFORM COMMERCIAL CODE OR ANY
OTHER LAW, except that the foregoing shall not be construed to negate the
warranty of title hereinafter expressly set forth in Article III below.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF SELLER

 

To induce Purchaser to enter into this Agreement, Seller represents and warrants
to Purchaser that:

 

3.1     Legal Status. Seller holds a valid Certificate of Authority from the
Comptroller of

the Currency of the United States of America to do business as a national
banking association under the laws of the United States.

 

3.2     Authority and Enforceability. The execution, delivery and performance of
this

Agreement by Seller have been duly authorized by all necessary corporate action
on the part of Seller.

 

3.3     Ownership. Seller owns the Note free and clear of all liens, security
interests and

encumbrances in favor of any third party.

 

3.4     Exclusive Representations and Warranties. The representations and
warranties set

forth in this Article III are the sole and exclusive representations and
warranties made by Seller, its representatives, agents, officers, directors and
other employees, with respect to the Loan

 

- 4 -

25614303v.3

 

Package, the sale thereof to Purchaser hereunder or otherwise. Without limiting
the generality of the foregoing, it is expressly acknowledged and agreed by
Purchaser that no covenant, agreement, representation or warranty made by Seller
or any such other person, herein or otherwise, shall be construed as a warranty,
representation, guaranty or other agreement or acknowledgement as to, nor does
Seller or any such other person assume any responsibility for:

 

(a)     The creditworthiness of the Obligor or the collectability of the Note by
reason of the Obligor’s ability to make payments with respect thereto; or

 

(b)     The conformity of the Loan Package with laws and regulations binding
upon Seller or Purchaser; or

 

(c)     The genuineness, legality, validity or enforceability of the Note, the
Pledge Agreement and/or any Related Agreement, whether by Seller or otherwise.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

To induce Seller to enter into this Agreement, Purchaser represents and warrants
to Seller that:

 

4.1     Legal Status. Purchaser is limited liability company which is duly
organized, validly existing and in good standing under the laws of the State of
Texas.

 

4.2     Capacity. Purchaser has full power, authority and legal right to execute
and deliver, and to perform and observe the provisions of this Agreement and to
carry out the transactions contemplated hereby, including to purchase the Loan
Package from Seller.

 

4.3     Authority and Enforceability. The execution, delivery and performance of
this Agreement by Purchaser have been duly authorized by all necessary action,
including without limitation, the members who have organized and contributed
capital to Purchaser.

 

4.4     No Reliance. (a) Purchaser has, independently and without reliance upon
Seller or any of Seller’s officers, directors, employees, agents or affiliates,
and based upon such documents and information as Purchaser has deemed
appropriate, made its own appraisal of and investigation into the Obligor, and
the Loan Package and made its decision to enter into this Agreement and to
purchase the Loan Package pursuant hereto.

 

(b)     Specifically, and not in limitation of the foregoing provisions of this
Section 4.4, Purchaser acknowledges that it has reviewed the Loan Package, and
specifically the representations and warranties and the affirmative and negative
covenants sections in the Credit Agreement, and expressly consent to those
“non-customary” revisions requested by Borrower and made by Lender.

 

- 5 -

25614303v.3

 

ARTICLE V

 

INDEMNIFICATION 

 

5.1     Indemnification. Purchaser hereby agrees to indemnify, defend and hold
harmless

Seller from and against any and all liabilities, claims, demands, losses,
damages, costs and expenses (including reasonable attorneys’ fees), actions or
causes of action (“Indemnified Matters”) assessed against or imposed upon Seller
by any person or entity, including Borrower, arising out of or related to:

 

(a)     the execution, delivery and/or performance of this Agreement by Seller
and/or the consummation of the transaction contemplated hereby, including any
contention, whether well-founded, baseless or otherwise, that there has been a
violation of or failure to comply with any existing law or regulation or any
duty, contractual or otherwise, of Seller to any person or entity, or

 

(b)     any act or failure of Seller or any other person or entity, or

 

(c)     any action or inaction by Purchaser following the Effective Date as
successor in interest to Seller under the Loan Package;

 

provided, however, that Purchaser shall have no obligation under this Section
5.1 with respect to any Indemnified Matter directly resulting from the gross
negligence or willful misconduct of Seller.

 

ARTICLE VI

 

MISCELLANEOUS  

 

6.1     Survival. The representations and warranties, covenants and agreements
of Seller

and Purchaser hereunder shall survive the Effective Date.

 

6.2     Waiver. No waiver of any term, provision or condition of this Agreement,
whether

by conduct or otherwise, in any one or more instances, shall be deemed to be or
construed as a further or continuing waiver of any such term, provision or
condition, or of any other term, provision or condition of this Agreement.

 

6.3     Interpretation. Section, paragraph or other headings contained in this
Agreement

are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. The words “include” and “including” shall be
interpreted as if followed by the words “without limitation.”

 

6.4     Entire Agreement. This Agreement constitutes the entire agreement
between the

parties hereto with regard to the subject matter hereof, and there are no prior
agreements, understandings, restrictions, warranties or representations between
the parties with regard thereto.

 

6.5     Governing Law. This Agreement shall be governed by and construed in
accordance

with the laws of the State of Texas.

 

- 6 -

25614303v.3

 

6.6     Confidentiality. Each of the parties hereto and their respective
attorneys agrees to

keep the terms of this Agreement confidential, and not to disclose the same to
any other parties except to the extent necessary to implement the terms of this
Agreement or as may be required by state or federal law, or by any other rule or
other regulation to which the parties are subject, or as may otherwise be agreed
to by both parties in writing.

 

6.7     Assignment. This Agreement shall not be assignable, by operation of law
or

otherwise, by Purchaser (or its successors or assigns) to any person or entity
without the prior written consent of Seller. Any purported assignment in
violation of this Section shall be void and of no effect as against Seller.
Subject to the foregoing, this Agreement shall be binding upon and inure to the
benefit of Seller, Purchaser and their respective successors and assigns.

 

6.8     Amendment and Waiver. Neither this Agreement nor any provision hereof
may be

changed, waived, discharged or terminated orally, except by an instrument in
writing signed by the party against whom enforcement of the change, waiver,
discharge or termination is sought.

 

6.9     Counterparts. This Agreement may be executed in counterparts and such

counterparts shall, when taken together, constitute one and the same agreement.

 

6.10 WAIVER OF TRIAL BY JURY. SELLER AND PURCHASER HEREBY VOLUNTARILY,
KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR
OTHERWISE) BETWEEN SELLER AND PURCHASER ARISING OUT OF OR IN ANY WAY RELATED TO
THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY RELATIONSHIP BETWEEN SELLER AND
PURCHASER. THIS PROVISION IS A MATERIAL INDUCEMENT TO PURCHASER TO PROVIDE THE
FINANCING EVIDENCED BY THIS AGREEMENT AND THE LOAN PACKAGE.

 

6.11 Further Assurances. Following the Effective Date, each of Seller and
Purchaser shall cooperate with the other and shall take such actions as may be
reasonably requested (and which actions are consistent with the provisions of
this Agreement) to obtain for the requesting party the benefit of the
transaction contemplated hereby; provided, however, that the requesting party
shall bear all costs and expenses associated with the requested action and shall
defend, indemnify and hold harmless the party of whom such action is requested
against any claims assessed against or incurred by such party in complying with
such request (other than claims directly resulting from such party’s gross
negligence or willful misconduct).

 

6.12 Amendment and Restatement. This Agreement represents and amendment and
restatement in its entirety of the Second Amended and Restated Note Purchase
Agreement. This Agreement shall not in any manner constitute or be construed as
a novation, discharge, forgiveness, extinguishment or release of any obligation
for amounts due under the Second Amended and Restated Note Purchase Agreement,
which obligations are amended and restated by this Agreement and shall continue
in full force and effect.

 

- 7 -

25614303v.3

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

SELLER: 

 

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION

 

By:      

Annalese Smolik

Senior Vice President

 

PURCHASER: 

 

HHS GUARANTY, LLC

 

By:      

David L. Copeland

Manager and President

 

 

 

[Signature Page to Note Purchase Agreement]

 

25614303v.3

 

ANNEX C

 

 

 

AMENDED AND RESTATED PLEDGE AGREEMENT

 

 

 

Annex C - i

 

25612750v.8 106916/01653

 

AMENDED AND RESTATED PLEDGE AGREEMENT

 

THIS AMENDED AND RESTATED PLEDGE AGREEMENT (this “Agreement”) is entered into as
of May 11, 2020 by and between HHS Guaranty, LLC, a Texas limited liability
company (“Grantor”), and Texas Capital Bank, National Association, a national
banking association (“Lender”), on behalf of itself and its Affiliates (“Secured
Party”).

 

R E C I T A L S

 

 

--------------------------------------------------------------------------------

WHEREAS, Borrower and Lender are entering into a Credit Agreement dated as of
April 17, 2017, as amended by that certain First Amendment to Credit Agreement
dates as of January 9, 2018, Second Amendment to Credit Agreement dated as of
May 7, 2019 and Third Amendment to Credit Agreement dated as of May 11, 2020 (as
amended and as it may be further amended, restated or modified from time to
time, the “Credit Agreement”);

 

 

WHEREAS, Grantor is entering into this Agreement in amendment and restatement of
that certain Pledge Agreement dated as of April 17, 2017 by and between Grantor
and Lender (as it may be amended, restated or modified from time to time, this
“Agreement”) in order to, among other things, induce Lender to enter into and
extend credit to Borrower under the Credit Agreement;

 

WHEREAS, the one or more of the members of the Grantor own shares of capital
common stock of Borrower and the members have formed Grantor expressly in order
to provide credit support for the obligations of Borrower to Lender under the
Credit Agreement; and

 

WHEREAS, Grantor’s members will derive substantial direct and indirect benefit
from the credit facilities being furnished by Lender to Borrower under the
Credit Agreement.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereby agree as follows:

 

1.     DEFINITIONS

 

1.1     Reference to Pledge Agreement. Unless otherwise specified, all
references herein to Articles, Sections, Preliminary Statements, Exhibits, and
Schedules refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, this Agreement. All Schedules include amendments and
supplements thereto from time to time.

 

1.2     Principles of Construction. Words used herein, regardless of the number
and gender specifically used, shall be deemed and construed to include any other
number, singular or plural, and any other gender, masculine, feminine or
neutral, as the context indicates is appropriate. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”. All references to agreements and
other contractual instruments shall be deemed to include subsequent amendments,
permitted assignments and other modifications thereto, but only to the extent
such amendments, assignments and other modifications are not prohibited by the
terms of any Loan Document. Furthermore, any reference to any law shall include
all statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time.

 

25705872v.3

 

 

1.3     Definitions. Unless otherwise defined herein, or the context hereof
otherwise requires, each term defined in either of the Credit Agreement or in
the UCC is used in this Agreement with the same meaning; provided that, if the
definition given to such term in the Credit Agreement conflicts with the
definition given to such term in the UCC, the Credit Agreement definition shall
control to the extent legally allowable; and if any definition given to such
term in Article 9 of the UCC conflicts with the definition given to such term in
any other chapter of the UCC, the Article 9 definition shall prevail. All
definitions herein shall be equally applicable to both the singular and plural
forms of the defined terms. As used herein, the following terms have the
meanings indicated:

 

“Borrower” means HARTE HANKS, INC, a Delaware corporation, and includes
Borrower’s successors and assigns.

 

“Collateral” shall have the meaning set forth in Section 2.1.

 

“Control” shall have the meaning set forth in Section 9-314 of the UCC.

 

“Dispute” means any action, dispute, claim or controversy of any kind, whether
in contract or tort, statutory or common law, legal or equitable, now existing
or hereafter arising under or in connection with, or in any way pertaining to,
this Agreement and each other document, contract and instrument required hereby
or now or hereafter delivered to Secured Party in connection herewith, or any
past, present or future extensions of credit and other activities, transactions
or obligations of any kind related directly or indirectly to any of the
foregoing documents, including without limitation, any of the foregoing arising
in connection with the exercise of any self-help, ancillary or other remedies
pursuant to any of the foregoing documents.

 

“Grantor” has the meaning set forth in the introductory paragraph of this
Agreement and includes Grantor’s successors and assigns.

 

“Instrument” means any “instrument”, as such term is defined in Section
9.102(a)(47) of the UCC.

 

“Investment Property” means any “investment property,” as such term is defined
in Section 9102(a)(49) of the UCC, now owned or hereafter acquired by Grantor
and held in the Pledged Account, and, in any event, shall include, without
limitation, each of the following, whether now owned or hereafter acquired by
Grantor and held in the Pledged Account: (a) any Security, whether certificated
or uncertificated; (b) any security entitlement; (c) any commodity contract.

 

“Investment Rights” means any securities, dividends or other distributions and
any other right or property which Grantor shall receive or shall become entitled
to receive for any reason whatsoever with respect to, in substitution for or in
exchange for any Investment Property constituting Collateral and any securities,
any right to receive securities and any right to receive earnings, in which
Grantor now has or hereafter acquires any right, issued by an issuer of such
securities.

 

“Obligations” means:

 

(a)     Borrower’s present and future obligations, liabilities and indebtedness
under the Credit Agreement, and each Loan Document;

 

(b)     Grantor’s present and future obligations, liabilities and indebtedness
under the Credit Agreement, and the New Note Purchase Agreement (as defined in
the Credit Agreement);

 

2

25705872v.3

 

(c)     all future advances by Secured Party or its Affiliates to Borrower;

 

(d)     all costs and expenses, including all attorneys’ fees and legal
expenses, incurred by Secured Party or its Affiliates to preserve and maintain
the Collateral, collect the obligations herein described, and enforce this
Agreement or any rights under the other Loan Documents;

 

(e)     the obligation to reimburse any amount that Secured Party (in its sole
and absolute discretion) elects to pay or advance on behalf of Grantor following
the occurrence of any Event of Default;

 

(f)     all other obligations, indebtedness, and liabilities of Borrower or
Grantor, or either of them, to Secured Party or its Affiliates, now existing or
hereafter arising;

 

(g)     all amounts owed under any extension, renewal, or modification of any of
the foregoing; and

 

(h)     any of the foregoing that arises after the filing of a petition by or
against Grantor or Borrower under the Bankruptcy Code, even if the obligations
due do not accrue because of the automatic stay under Bankruptcy Code § 362 or
otherwise.

 

“Permitted Liens” means Liens permitted under Section 4.1(f).

 

“Pledged Account” means that certain securities account described on Exhibit A
hereto.

 

“Proceeds” means any “proceeds,” as such term is defined in Section 9-102(a)(64)
of the UCC and, in any event, shall include, but not be limited to, (a) any and
all proceeds of any insurance, indemnity, warranty, or guaranty payable to
Grantor from time to time with respect to any of the Collateral, (b) any and all
payments (in any form whatsoever) made or due and payable to Grantor from time
to time in connection with any requisition, confiscation, condemnation, seizure,
or forfeiture of all or any part of the Collateral by any Governmental Authority
(or any person acting under color of Governmental Authority), and (c) any and
all other amounts from time to time paid or payable under or in connection with
any of the Collateral.

 

“Section” means a numbered Section of this Agreement, unless another document is
specifically referenced.

 

“Secured Obligations” means the Obligations, whether or not (a) such Obligations
arise or accrue before or after the filing by or against Grantor of a petition
under the Bankruptcy Code, or any similar filing by or against Grantor under the
laws of any jurisdiction, or any bankruptcy, insolvency, receivership or other
similar proceeding, (b) such Obligations are allowable under Section 502(b)(2)
of the Bankruptcy Code or under any other insolvency proceedings, (c) the right
of payment in respect of such Obligations is reduced to judgment, or (d) such
Obligations are liquidated, unliquidated, similar, dissimilar, related,
unrelated, direct, indirect, fixed, contingent, primary, secondary, joint,
several, or joint and several, matured, disputed, undisputed, legal, equitable,
secured, or unsecured.

 

“Security” has the meaning set forth in Section 8-102(a)(15) of the UCC.

 

“Security Interests” means the pledge and security interests securing the
Secured Obligations, including (a) the pledge and security interest in the
Collateral granted in this Agreement, and (b) all other

 

3

25705872v.3

 

security interests created or assigned as additional security for the Secured
Obligations pursuant to the provisions of this Agreement.

 

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of Texas; provided, however, that in any event, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority (or terms of similar import in any applicable jurisdiction) of Secured
Party’s Security Interest in any Collateral is governed by the UCC (or other
similar law) as in effect in a jurisdiction (whether within or outside the
United States) other than the State of Texas, the term “UCC” shall mean the
Uniform Commercial Code (or other similar law) as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such attachment,
perfection or priority (or terms of similar import in such jurisdiction) and for
purposes of definitions related to such provisions.

 

2.     GRANT OF SECURITY INTEREST

 

2.1     Grant of Security Interest.

 

(a)     As collateral security for the Secured Obligations, Grantor hereby
pledges and grants to Secured Party (including its Affiliates), a first priority
Lien on and security interest in and to, and agrees and acknowledges that
Secured Party has and shall continue to have, a Security Interest in and to, and
assigns, transfers, pledges and conveys to Secured Party, all of Grantor’s
right, title and interest in and to the Pledged Account and the Investment
Property held therein including all funds, monies, certificates, checks, drafts,
wire transfer receipts, and other earnings, profits, or other Proceeds from time
to time representing, evidencing, deposited into, or held in Pledged Account and
Investment Rights and Proceeds (the “Collateral”) now owned or hereafter
acquired, wherever located, howsoever arising or created and whether now
existing or hereafter arising, existing or created.

 

(b)     If the Security Interest granted hereby in any rights of Grantor under
any contract included in the Collateral is expressly prohibited by such
contract, then the Security Interest hereby granted therein nonetheless remains
effective to the extent allowed by Article 9 of the UCC or other applicable law
but is otherwise limited by that prohibition.

 

(c)     The Security Interests are granted as security only and shall not
subject Secured Party or any holder of the Secured Obligations to, or transfer
or in any way modify, any Obligations or liability of Grantor with respect to
any of the Collateral.

 

2.2     Grantor Remains Liable. Notwithstanding anything to the contrary
contained herein, (a) Grantor shall remain liable under the contracts and
agreements included in the Collateral to the extent set forth therein to perform
all of its respective duties and Obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by Secured Party of any
of its rights hereunder shall not release Grantor from any of its duties or
Obligations under the contracts and agreements included in the Collateral, and
(c) Secured Party shall not have any Obligations or liability under any of the
contracts and agreements included in the Collateral by reason of this Agreement,
nor shall Secured Party be obligated to perform any of the Obligations or duties
of Grantor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.

 

4

25705872v.3

 

2.3     Authorization to File Financing Statements. Grantor hereby irrevocably
authorizes Secured Party at any time and from time to time to file in any UCC
jurisdiction any initial financing statements and amendments thereto that
describe the Collateral and contain any other information required by Part 5 of
Article 9 of the UCC for the sufficiency or filing office acceptance of any
financing statement or amendment, including (i) whether Grantor is an
organization, the type of organization and any organization identification
number issued to Grantor, and (ii) in the case of a financing statement filed as
a fixture filing or indicating Collateral as as-extracted Collateral or timber
to be cut, a sufficient description of real property to which the Collateral
relates. Grantor agrees to furnish any such information to Secured Party
promptly upon request.

 

3.     REPRESENTATIONS AND WARRANTIES. Grantor represents and warrants to
Secured Party that:

 

3.1     Title, Authorization, Validity and Enforceability. Grantor has good and
valid rights in and title to the Collateral with respect to which it has
purported to grant a Security Interest hereunder, free and clear of all Liens
except for Liens permitted under Section 4.1(f), and has full power and
authority to grant to Secured Party the Security Interest in such Collateral
pursuant hereto. The execution and delivery by Grantor of this Agreement has
been duly authorized by proper limited liability company proceedings, and this
Agreement constitutes a legal, valid and binding obligation of Grantor and
creates a Security Interest which is enforceable against Grantor in all now
owned and hereafter acquired Collateral. When financing statements have been
filed in the appropriate offices against Grantor in the locations listed on
Exhibit B, Secured Party will have a fully perfected first priority Security
Interest in that Collateral in which a Security Interest may be perfected by
filing, subject only to Liens permitted under Section 4.1(f).

 

3.2     Conflicting Laws and Contracts. Neither the execution and delivery by
Grantor of this Agreement, the creation and perfection of the Security Interest
in the Collateral granted hereunder, nor compliance with the terms and
provisions hereof will violate any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on Grantor or Grantor’s articles or
certificate of incorporation, bylaws, articles of organization or operating
agreement or other charter documents, as the case may be, the provisions of any
indenture, instrument or agreement to which Grantor is a party or is subject, or
by which it, or its property, is bound, or conflict with or constitute a default
thereunder, or result in the creation or imposition of any Lien pursuant to the
terms of any such indenture, instrument or agreement (other than any Lien of
Secured Party).

 

3.3     Pledged Account. Exhibit A correctly identifies the securities accounts
owned by Grantor and pledged hereunder as well as the institutions holding such
account. No Person other than Grantor has control over any Investment Property
pledged hereunder.

 

3.4     Litigation. There is no litigation investigation or governmental
proceeding threatened against Grantor or any of its properties which if
adversely determined would result in a Material Adverse Event with respect to
the Collateral or Grantor.

 

3.5     No Other Names. Grantor has not conducted business under any name except
the name in which it has executed this Agreement.

 

5

25705872v.3

 

3.6     No Default or Event of Default. No Default or Event of Default has
occurred.

 

3.7     No Financing Statements. No financing statement describing all or any
portion of the Collateral which has not lapsed or been terminated naming Grantor
as debtor has been filed in any jurisdiction except (a) financing statements
naming Secured Party as the secured party, and (b) as permitted by Section
4.1(d).

 

3.8     Pledged Securities and Other Investment Property. Exhibit A sets forth a
true, correct, and complete list of the Instruments, Securities and other
Investment Property owned by Grantor and pledged hereunder. Grantor is the
direct and beneficial owner of each Instrument, Security and other type of
Investment Property listed on Exhibit A as being owned by it, free and clear of
any Liens, other than Permitted Liens. Grantor further represents and warrants
that (a) all such Instruments, Securities, or other types of Investment Property
which are shares of stock in a corporation or ownership interests in a
partnership or limited liability company have been (to the extent such concepts
are relevant with respect to such Instrument, Security, or other type of
Investment Property) duly and validly issued, are fully paid and non-assessable
and (b) with respect to any certificates delivered to Secured Party representing
an ownership interest in a partnership or limited liability company, either such
certificates are Securities as defined in Article 8 of the UCC of the applicable
jurisdiction as a result of actions by the issuer or otherwise, or, if such
certificates are not Securities, Grantor has so informed Secured Party so that
Secured Party may take steps to perfect its Security Interest therein as a
general intangible.

 

4.     COVENANTS. From the date of this Agreement, and thereafter until this
Agreement is terminated:

 

4.1     General.

 

(a)     Inspection. Grantor will permit Secured Party, by its representatives
and agents (i) to inspect the Collateral, (ii) to examine and make copies of the
records of Grantor relating to the Collateral and (iii) to discuss the
Collateral and the related records of Grantor with, and to be advised as to the
same by, Grantor’s officers, employees, and accountants all at such reasonable
times and intervals as Secured Party may determine, and all at Grantor’s
expense.

 

(b)     Taxes. Grantor will pay when due all taxes, assessments and governmental
charges and levies upon the Collateral, except those which are being contested
in good faith by appropriate proceedings and with respect to which no Lien
exists and as to which appropriate reserves are being maintained.

 

(c)     Records and Reports; Notification of a Default and Event of Default.
Grantor will maintain true, complete, and accurate books and records with
respect to the Collateral, and furnish to Secured Party such reports relating to
the Collateral at such intervals as Secured Party shall from time to time
request. Grantor will give prompt notice in writing to Secured Party of the
occurrence of any Default or Event of Default and of any other development,
financial or otherwise, which might materially and adversely affect the
Collateral. Grantor shall mark its books and records to reflect the Security
Interest of Secured Party under this Agreement.

 

6

25705872v.3

 

(d)     Financing Statements and Other Actions; Defense of Title. Grantor will
deliver to Secured Party all financing statements and execute and deliver
control agreements and other documents and take such other actions as may from
time to time be requested by Secured Party in order to maintain a first
perfected Security Interest in and, in the case of Investment Property and
Pledged Account, Control of, the Collateral. Grantor will take any and all
actions necessary to defend title to the Collateral against all persons and to
defend the Security Interest of Secured Party in the Collateral and the priority
thereof against any Lien not expressly permitted hereunder.

 

(e)     Disposition of Collateral. Grantor will not sell, lease or otherwise
dispose of the Collateral.

 

(f)     Liens. Grantor will not create, incur, or suffer to exist any Lien on
the Collateral except (i) the Security Interest created by this Agreement, and
(ii) other Liens permitted pursuant to the Credit Agreement.

 

(g)     Change in Location, Jurisdiction of Organization or Name. Grantor will
not (a) maintain a place of business at a location other than a location
specified on Exhibit D, (b) change its name or taxpayer identification number,
(c) change its mailing address, or (d) change its jurisdiction of organization,
unless Grantor shall have given Secured Party not less than thirty (30) days’
prior written notice thereof, and Secured Party shall have determined that such
change will not adversely affect the validity, perfection or priority of Secured
Party’s Security Interest in the Collateral. Prior to making any of the
foregoing changes, Grantor shall execute and deliver all such additional
documents and perform all additional acts as Secured Party, in its sole
discretion, may request in order to continue or maintain the existence and
priority of its Security Interest in all of the Collateral

 

(h)     Other Financing Statements. Grantor will not sign or authorize the
signing on its behalf of any financing statement naming it as debtor covering
all or any portion of the Collateral, except for Permitted Liens.

 

     4.2     Instruments and Securities.     Grantor will (a) deliver to Secured
Party

immediately upon execution of this Agreement the originals of all Securities and
Instruments constituting Collateral, (b) hold in trust for Secured Party upon
receipt and immediately thereafter deliver to Secured Party any future
Securities and Instruments constituting Collateral, and (c) upon Secured Party’s
request, deliver to Secured Party (and thereafter hold in trust for Secured
Party upon receipt and immediately deliver to Secured Party) any document
evidencing or constituting Collateral.

 

4.3     Uncertificated Securities and Certain Other Investment Property. Grantor
will

permit Secured Party from time to time to cause the appropriate issuers (and, if
held with a securities intermediary, such securities intermediary) of
uncertificated securities or other types of Investment Property not represented
by certificates which are Collateral to mark their books and records with the
numbers and face amounts of all such uncertificated securities or other types of
Investment Property not represented by certificates and all rollovers and
replacements therefor to reflect the Lien of Secured Party granted pursuant to
this Agreement. Grantor will take any actions necessary to cause (a) the issuers
of uncertificated securities which are Collateral and which are

 

7

25705872v.3

 

Securities and (b) any financial intermediary which is the holder of any
Investment Property, to cause Secured Party to have and retain Control over such
Securities or other Investment Property. Without limiting the foregoing, Grantor
will, with respect to Investment Property held with a financial intermediary,
cause such financial intermediary to enter into a control agreement with Secured
Party in form and substance satisfactory to Secured Party.

 

4.4     [[RESERVED.]]

 

4.5     Pledged Account. Grantor will (a) upon Secured Party’s request, notify
each bank or other financial institution in which it maintains the Pledged
Account or other deposit (general or special, time or demand, provisional or
final) of the Security Interest granted to Secured Party hereunder and cause
each such bank or other financial institution to acknowledge such notification
in writing and (b) upon Secured Party’s request, deliver to such bank or other
financial institution a letter, in form and substance acceptable to Secured
Party, transferring dominion and Control over each such account to Secured
Party.

 

4.6     Compliance with Agreements. Grantor shall comply in all material
respects with all mortgages, deeds of trust, instruments, and other agreements
binding on it or affecting its properties or business.

 

4.7     Compliance with Laws. Grantor shall comply with all applicable laws,
rules, regulations, and orders of any court or Governmental Authority.

 

4.8     Further Assurances. At any time and from time to time, upon the request
of Secured Party, and at the sole expense of Grantor, Grantor shall promptly
execute and deliver all such further instruments and documents and take such
further action as Secured Party may deem necessary or desirable (a) to assure
Secured Party that its Security Interests hereunder are perfected with a first
priority Lien and (b) to carry out the provisions and purposes of this
Agreement, including (i) the filing of such financing statements as Secured
Party may require, (ii) executing control agreements with respect to the
Collateral, in each case naming Secured Party, as secured party, in form and
substance satisfactory to Secured Party; (iii) furnishing to the Secured Party
from time to time statements and schedules further identifying and describing
the Collateral and such other reports in connection with the Collateral as
Secured Party may reasonably request, all in reasonable detail, and (iv) taking
all actions required by law in any relevant UCC, or by other law as applicable
in any foreign jurisdiction. A carbon, photographic, or other reproduction of
this Agreement or of any financing statement covering the Collateral or any part
thereof shall be sufficient as a financing statement and may be filed as a
financing statement. Grantor shall promptly endorse and deliver to Secured Party
all documents, instruments, and chattel paper that it now owns or may hereafter
acquire.

 

5.     EVENTS OF DEFAULT

 

5.1     Remedies. On and after the occurrence of an Event of Default under the
Credit Agreement or any other Loan Document, Secured Party may exercise any or
all of the following rights and remedies:

 

8

25705872v.3

 

(a)     Those rights and remedies provided in this Agreement, the Credit
Agreement, or any other Loan Document, provided that this Section 5.1 shall
limit any rights or remedies available to Secured Party prior to the occurrence
an Event of Default.

 

(b)     Those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including any law governing the exercise of a bank’s right of
setoff or bankers’ lien) when a Grantor is in default under a security
agreement.

 

(c)     Without notice except as specifically provided in the New Note Purchase
Agreement or Section 8.1 or elsewhere herein, sell, lease, assign, grant an
option or options to purchase or otherwise dispose of the Collateral or any part
thereof in one or more parcels at public or private sale, for cash, on credit or
for future delivery, and upon such other terms as Secured Party may deem
commercially reasonable. Neither Secured Party’s compliance with any applicable
state or federal law in the conduct of such sale, nor its disclaimer of any
warranties relating to the Collateral, shall be considered to affect the
commercial reasonableness of such sale.

 

(d)     On and after the occurrence of an Event of Default, all payments and
distributions made on behalf of Grantor’s Investment Rights shall be paid or
delivered to Secured Party, and Grantor agrees to take all such action as
Secured Party may deem necessary or appropriate to cause all such payments and
distributions to be made to Secured Party. Further, Secured Party shall have the
right, at any time after the occurrence of any Event of Default, to notify and
direct any issuer to thereafter make all payments, dividends, and any other
distributions payable in respect thereof directly to Secured Party. Such issuer
shall be fully protected in relying on the written statement of Secured Party
that it then holds a Security Interest which entitles it to receive such
payments and distributions. Any and all money and other property paid over to or
received by Secured Party hereunder shall be retained by as additional
Collateral hereunder.

 

(e)     Grantor recognizes that, by reason of certain prohibitions contained in
the Securities Act of 1933, as amended, and the rules and regulations
promulgated thereunder (collectively, the “Securities Act”) and applicable state
securities laws, Secured Party may be compelled, with respect to any sale of all
or any part of the Investment Property conducted without prior registration or
qualification of such Investment Property under the Securities Act and/or such
state securities laws, to limit purchasers to those who will agree, among other
things, to acquire the Investment Property for their own account, for investment
and not with a view to the distribution or resale thereof. Grantor acknowledges
that any such private sale may be at prices and on terms less favorable than
those obtainable through a public sale without such restrictions (including a
public offering made pursuant to a registration statement under the Securities
Act) and, notwithstanding such circumstances, Grantor agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner and that Secured Party shall have no obligation to engage in public sales
and no obligation to delay the sale of any Investment Property for the period of
time necessary to permit the issuer thereof to register it for a form of public
sale requiring registration under the Securities Act or under applicable state
securities laws, even if such issuer would, or should, agree to so register it.
If Secured Party determines to

 

9

25705872v.3

 

exercise its right to sell any or all of the Investment Property, upon written
request, Grantor shall and shall cause each issuer of any Securities to be sold
hereunder, each partnership and each limited liability company from time to time
to furnish to Secured Party all such information as Secured Party may request in
order to determine the number and nature of interest, shares or other
instruments included in the Investment Property which may be sold by Secured
Party in exempt transactions under the Securities Act and the rules and
regulations of the Securities and Exchange Commission thereunder, as the same
are from time to time in effect. In case of any sale of all or any part of the
Investment Property on credit or for future delivery, such Collateral so sold
may be retained by Secured Party until the selling price is paid by the
purchaser thereof, but the Secured Party shall not incur any liability in case
of the failure of such purchaser to take up and pay for such assets so sold and
in case of any such failure, such Collateral may again be sold upon like notice.
Secured Party, instead of exercising the power of sale herein conferred upon
them, may proceed by a suit or suits at law or in equity to foreclose Security
Interests created hereunder and sell such Investment Property, or any portion
thereof, under a judgment or decree of a court or courts of competent
jurisdiction.

 

(f)     If Secured Party sells any of the Collateral upon credit, Grantor will
be credited only with payments actually made by the purchaser, received by
Secured Party, and applied to the indebtedness of the purchaser. In the event
the purchaser fails to pay for the Collateral, Secured Party may resell the
Collateral and Grantor shall be credited with the Proceeds of the sale.

 

(g)     Notwithstanding any provision hereof to the contrary, Grantor shall
immediately purchase the Revolving Credit Note from Lender as and when required
in the New Note Purchase Agreement (as defined in the Credit Agreement). In the
event Grantor fails to purchase the Revolving Credit Note as required above,
Lender will have the right to immediately liquidate the Collateral, or any part
thereof, without any further notice to Grantor or any other Person.

 

5.2     Grantor’s Obligations Upon Event of Default. Upon the request of Secured
Party on and after the occurrence of an Event of Default, Grantor will:

 

(a)     Assembly of Collateral. Assemble and make available to Secured Party the
Collateral and all records relating thereto at any place or places specified by
Secured Party.

 

(b)     Secured Party Access. Permit Secured Party, by Secured Party’s
representatives and agents, to enter any premises where all or any part of the
Collateral, or the books and records relating thereto, or both, are located, to
take possession of all or any part of the Collateral and to remove all or any
part of the Collateral.

 

6.     WAIVERS, AMENDMENTS AND REMEDIES. No delay or omission of Secured Party
to exercise any right or remedy granted under this Agreement shall impair such
right or remedy or be construed to be a waiver of any Event of Default, or an
acquiescence therein, and any single or partial exercise of any such right or
remedy shall not preclude any other or further exercise thereof or the exercise
of any other right or remedy. No waiver, amendment or other

 

10

25705872v.3

 

variation of the terms, conditions or provisions of this Agreement whatsoever
shall be valid unless in writing signed by Secured Party and then only to the
extent in such writing specifically set forth. All rights and remedies contained
in this Agreement or by law afforded shall be cumulative and all shall be
available to Secured Party until this Agreement has been terminated pursuant to
Section 8.12.

 

7.     PROCEEDS

 

7.1     Application of Proceeds. After the occurrence and during the
continuation of an

Event of Default, the Proceeds of the Collateral shall be applied by Secured
Party to payment of the Secured Obligations in such manner and order as Secured
Party may elect in its sole discretion.

 

8.     GENERAL PROVISIONS

 

8.1     Notice of Disposition of Collateral. Grantor hereby waives notice of the
time and

place of any public sale or the time after which any private sale or other
disposition of all or any part of the Collateral may be made. To the extent such
notice may not be waived under applicable law, any notice made shall be deemed
reasonable if sent to Grantor, addressed as set forth in Section 9.1, at least
three (3) Business Days prior to (a) the date of any such public sale or (b) the
time after which any such private sale or other disposition may be made. Secured
Party shall not be obligated to make any sale or other disposition of the
Collateral regardless of notice having been given. Subject to the provisions of
applicable law, Secured Party may postpone or cause the postponement of the sale
of all or any portion of the Collateral by announcement at the time and place of
such sale, and such sale may, without further notice, to the extent permitted by
law, be made at the time and place to which the sale was postponed, or Secured
Party may further postpone such sale by announcement made at such time and
place.

 

8.2     Secured Party Performance of Grantor’s Obligations. Without having any

obligation to do so, Secured Party may perform or pay any Obligations which
Grantor has agreed to perform or pay in this Agreement, and Grantor shall
reimburse Secured Party for any amounts paid by Secured Party pursuant to this
Section 8.2. Grantor’s obligation to reimburse Secured Party pursuant to the
preceding sentence shall be a Secured Obligation payable on demand.

 

8.3     Authorization for Secured Party to Take Certain Action. Grantor
irrevocably

authorizes Secured Party at any time and from time to time in the sole
discretion of Secured Party, and appoints Secured Party as its attorney in fact,
coupled with an interest, (a) to execute on behalf of Grantor as debtor and to
file financing statements necessary or desirable in Secured Party’s sole
discretion to perfect and to maintain the perfection and priority of Secured
Party’s Security Interest in the Collateral, (b) to indorse and collect any cash
Proceeds of the Collateral, (c) to file a carbon, photographic or other
reproduction of this Agreement or any financing statement with respect to the
Collateral as a financing statement in such offices as Secured Party in its sole
discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of Secured Party’s Security Interest in the Collateral,
(d) to contract and enter into one or more agreements with the issuers of
uncertificated securities which are Collateral or Securities or with financial
intermediaries holding other Investment Property as may be necessary or
advisable to give Secured Party Control over such Securities or other Investment
Property, (e) to apply the Proceeds of any Collateral received by Secured Party
to the Secured Obligations as provided in Section 7 and (f) to

 

11

25705872v.3

 

discharge past due taxes, assessments, charges, fees or Liens on the Collateral
(except for such Liens as are specifically permitted hereunder), and Grantor
agrees to reimburse Secured Party on demand for any payment made or any expense
incurred by Secured Party in connection therewith, provided that this
authorization shall not relieve Grantor of any of its obligations under this
Agreement or under the Credit Agreement.

 

8.4     Specific Performance of Certain Covenants. Grantor acknowledges and
agrees

that a breach of any of the covenants contained in Sections 4.1(d), 4.1(f), 4.2,
or 8.8 or in Section 7 will cause irreparable injury to Secured Party, that
Secured Party has no adequate remedy at law in respect of such breaches and
therefore agrees, without limiting the right of Secured Party to seek and obtain
specific performance of other Obligations of Grantor contained in this
Agreement, that the covenants of Grantor contained in the Sections referred to
in this Section 8.4 shall be specifically enforceable against Grantor.

 

8.5     Single Purpose Entity. Grantor: (a) does not own any asset other than
the

Collateral (other than deposit accounts maintained in the ordinary course of
business); (b) is not engaged in any business other than the ownership of the
Collateral; (c) has not incurred any Debt (as defined in the Credit Agreement),
secured or unsecured, direct or contingent (including guaranteeing any
obligation), other than the Grantor’s present and future obligations to Lender
under this Agreement and the New Note Purchase Agreement; (d) has not made any
loans or advances to any third party; (e) is solvent and is able to pay its
debts from assets as the same shall become due; (f) has done all things
necessary to preserve its existence as a limited liability company; (g) has
maintained its assets in such a manner that it is not costly or difficult to
segregate, ascertain or identify its individual assets from those of any other
Person; (h) has at all times since its formation, observed all legal and
customary formalities regarding its formation; and (i) does not hold itself out
to be responsible for the debts and obligations of any other Person.

 

8.6     Debt. Grantor shall not, directly or indirectly, incur, create, assume
or permit any

Debt to exist other than Debt to Lender.

 

8.7     Dispositions Not Authorized. Grantor is not authorized to sell or
otherwise

dispose of the Collateral and notwithstanding any course of dealing between
Grantor and Secured Party or other conduct of Secured Party, no authorization to
sell or otherwise dispose of the Collateral (except as set forth in Section
4.1(e)) shall be binding upon Secured Party unless such authorization is in
writing signed by Secured Party.

 

8.8     Benefit of Agreement. The terms and provisions of this Agreement shall
be

binding upon and inure to the benefit of Grantor, Secured Party and their
respective successors and assigns, except that Grantor shall not have the right
to assign its rights or delegate its Obligations under this Agreement or any
interest herein, without the prior written consent of Secured Party.

 

8.9     Survival of Representations. All representations and warranties of
Grantor

contained in this Agreement shall survive the execution and delivery of this
Agreement.

 

8.10 Taxes and Expenses. Any taxes (including income taxes) payable or ruled
payable by Federal or State authority in respect of this Agreement shall be paid
by Grantor, together with

 

12

25705872v.3

 

interest and penalties, if any. Grantor shall reimburse Secured Party for any
and all out-of-pocket expenses and internal charges (including reasonable
attorneys’, auditors’ and accountants’ fees and reasonable time charges of
attorneys, paralegals, auditors and accountants who may be employees of Secured
Party) paid or incurred by Secured Party in connection with the preparation,
execution, delivery, and administration of this Agreement and in the audit,
analysis, administration, collection, preservation or sale of the Collateral
(including the expenses and charges associated with any periodic or special
audit of the Collateral). In addition, Grantor shall be obligated to pay all of
the costs and expenses incurred by Secured Party, including attorneys' fees and
court costs, in obtaining or liquidating the Collateral, in enforcing payment of
the Secured Obligations, or in the prosecution or defense of any action or
proceeding by or against Secured Party or Grantor concerning any matter arising
out of or connected with this Agreement, any Collateral or the Secured
Obligations, including any of the foregoing arising in, arising under or related
to a case under any bankruptcy, insolvency or similar law. Any and all costs and
expenses incurred by Grantor in the performance of actions required pursuant to
the terms hereof shall be borne solely by Grantor.

 

8.11 Headings. The title of and Section headings in this Agreement are for
convenience of reference only, and shall not govern the interpretation of any of
the terms and provisions of this Agreement.

 

8.12 Termination. This Agreement shall continue in effect (notwithstanding the
fact that from time to time there may be no Secured Obligations outstanding)
until (a) the Credit Agreement has terminated pursuant to its express terms and
(b) all of the Secured Obligations have been indefeasibly paid and performed in
full and no commitments of Secured Party which would give rise to any Secured
Obligations are outstanding; provided that any termination of this Agreement
under this Section 8.12 is subject to Section 8.20.

 

8.13 Relationship of the Parties. Notwithstanding any prior business or personal
relationship between Grantor and Lender, or any officer, director or employee of
Lender, that may exist or have existed, the relationship between Grantor and
Lender is solely that of debtor and creditor, Lender has no fiduciary or other
special relationship with Grantor, Grantor and Lender are not partners or joint
venturers, and no term or condition of any of the Loan Documents shall be
construed so as to deem the relationship between Grantor and Lender to be other
than that of debtor and creditor.

 

8.14 Setoff. If an Event of Default exists, Lender shall have the right to set
off and apply against the Obligations in such manner as Lender may determine, at
any time and without notice to Grantor, any and all deposits (general or
special, time or demand, provisional or final) or other sums at any time
credited by or owing from Lender to Grantor whether or not the Obligations are
then due. As further security for the Obligations, Grantor hereby grants to
Lender a security interest in all money, instruments, and other Property of
Grantor now or hereafter held by Lender, including, without limitation, Property
held in safekeeping. In addition to Lender’s right of setoff and as further
security for the Obligations, Grantor hereby grants to Lender a security
interest in all deposits (general or special, time or demand, provisional or
final) and other accounts of Grantor now or hereafter on deposit with or held by
Lender and all other sums at any time credited by or owing from Lender to
Grantor. The rights and remedies of Lender hereunder are in addition to

 

13

25705872v.3

 

other rights and remedies (including, without limitation, other rights of
setoff) which Lender may have.

 

8.15 FINAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

8.16 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE
OF TEXAS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

 

8.17 INDEMNITY. GRANTOR DOES HEREBY ASSUME ALL LIABILITY FOR THE COLLATERAL, FOR
THE SECURITY INTEREST OF SECURED PARTY, AND FOR ANY USE, POSSESSION,
MAINTENANCE, AND MANAGEMENT OF, ALL OR ANY OF THE COLLATERAL, INCLUDING ANY
TAXES ARISING AS A RESULT OF, OR IN CONNECTION WITH, THE TRANSACTIONS
CONTEMPLATED HEREIN, AND AGREES TO ASSUME LIABILITY FOR, AND TO INDEMNIFY AND
HOLD SECURED PARTY AND ITS RESPECTIVE SUCCESSORS, ASSIGNS, AGENTS, ATTORNEYS,
AND EMPLOYEES HARMLESS FROM AND AGAINST, ANY AND ALL CLAIMS, CAUSES OF ACTION,
OR LIABILITY, FOR INJURIES TO OR DEATHS OF PERSONS AND DAMAGE TO PROPERTY,
HOWSOEVER ARISING FROM OR INCIDENT TO SUCH USE, POSSESSION, MAINTENANCE, AND
MANAGEMENT, WHETHER SUCH PERSONS BE AGENTS OR EMPLOYEES OF GRANTOR OR OF THIRD
PARTIES, OR SUCH DAMAGE BE TO PROPERTY OF GRANTOR OR OF OTHERS. GRANTOR DOES
HEREBY INDEMNIFY, SAVE, AND HOLD SECURED PARTY AND ITS RESPECTIVE SUCCESSORS,
ASSIGNS, AGENTS, ATTORNEYS, AND EMPLOYEES HARMLESS FROM AND AGAINST, AND
COVENANTS TO DEFEND SECURED PARTY AGAINST, ANY AND ALL LOSSES, DAMAGES, CLAIMS,
COSTS, PENALTIES, LIABILITIES, AND EXPENSES (COLLECTIVELY, “CLAIMS”), INCLUDING
COURT COSTS AND REASONABLE ATTORNEYS’ FEES, AND ANY OF THE FOREGOING ARISING
FROM THE NEGLIGENCE OF SECURED PARTY OR ANY OF THEIR RESPECTIVE OFFICERS,
EMPLOYEES, AGENTS, ADVISORS, EMPLOYEES, OR REPRESENTATIVES, HOWSOEVER ARISING OR
INCURRED BECAUSE OF, INCIDENT TO, OR WITH RESPECT TO COLLATERAL OR ANY USE,
POSSESSION, MAINTENANCE, OR MANAGEMENT THEREOF; PROVIDED, HOWEVER, THAT THE
INDEMNITY SET FORTH IN THIS SECTION 8.17 WILL NOT APPLY TO CLAIMS CAUSED BY THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SECURED PARTY OR ANY OF THEIR
RESPECTIVE OFFICERS, EMPLOYEES, AGENTS, ADVISORS, EMPLOYEES, OR REPRESENTATIVES,
AS DETERMINED BY A COURT OF COMPETENT JURISDICTION IN FINAL AND NONAPPEALABLE
JUDGMENT.

 

14

25705872v.3

 

8.18 Limitation of Obligations.

 

(a)     The provisions of this Agreement are severable, and in any action or
proceeding involving any applicable law affecting the rights of creditors
generally, if the Obligations of Grantor under this Agreement would otherwise be
held or determined to be avoidable, invalid or unenforceable on account of the
amount of Grantor’s liability under this Agreement, then, notwithstanding any
other provision of this Agreement to the contrary, the amount of such liability
shall, without any further action by Grantor or Secured Party, be automatically
limited and reduced to the highest amount that is valid and enforceable as
determined in such action or proceeding (such highest amount determined
hereunder being Grantor’s “Maximum Liability”).

 

(b)     Notwithstanding any or all of the Secured Obligations becoming
unenforceable against Grantor or the determination that any or all of the
Secured Obligations shall have become discharged, disallowed, invalid, illegal,
void or otherwise unenforceable as against Grantor (whether by operation of any
present or future law or by order of any court or governmental agency), the
Secured Obligations shall, for the purposes of this Agreement, continue to be
outstanding and in full force and effect.

 

8.19 NO RELEASE OF GRANTOR. THE OBLIGATIONS OF GRANTOR UNDER THIS AGREEMENT
SHALL NOT BE REDUCED, LIMITED OR TERMINATED, NOR SHALL GRANTOR BE DISCHARGED
FROM ANY OBLIGATION HEREUNDER, FOR ANY REASON WHATSOEVER (other than pursuant to
Section 8.12), including (and whether or not the same shall have occurred or
failed to occur once or more than once and whether or not Grantor shall have
received notice thereof):

 

(a)     (i) any increase in the principal amount of, or interest rate applicable
to,

(ii) any extension of the time of payment, observance or performance of, (iii)
any other amendment or modification of any of the other terms and provisions of,
(iv) any release, composition or settlement (whether by way of acceptance of a
plan of reorganization or otherwise) of, (v) any subordination (whether present
or future or contractual or otherwise) of, or (vi) any discharge, disallowance,
invalidity, illegality, voidness or other unenforceability of, the Secured
Obligations;

 

(b)     (i) any failure to obtain, (ii) any release, composition or settlement
of,

(iii) any amendment or modification of any of the terms and provisions of, (iv)
any subordination of, or (v) any discharge, disallowance, invalidity,
illegality, voidness or other unenforceability of, any Loan Documents;

 

(c)     (i) any failure to obtain or any release of, any failure to protect or
preserve, (ii) any release, compromise, settlement or extension of the time of
payment of any obligations constituting, (iii) any failure to perfect or
maintain the perfection or priority of any Lien upon, (iv) any subordination of
any Lien upon, or (v) any discharge, disallowance, invalidity, illegality,
voidness or other unenforceability of any Lien or intended Lien upon, any
Collateral now or hereafter securing the Secured Obligations or any other
guaranties thereof;

 

15

25705872v.3

 

(d)     any termination of or change in any relationship between Grantor and
Secured Party or the addition or release of Grantor;

 

(e)     any exercise of, or any failure or election not to exercise, delay in
the exercise of, waiver of, or forbearance of or other indulgence with respect
to, any right, remedy or power available to Secured Party, including (i) any
election not to or failure to exercise any right of setoff, recoupment or
counterclaim, (ii) any election of remedies effected by Secured Party, including
the foreclosure upon any real estate constituting Collateral, whether or not
such election affects the right to obtain a deficiency judgment, and (iii) any
election by Secured Party in any proceeding under the Bankruptcy Code of the
application of Section 1111(b)(2) of the Bankruptcy Code; and

 

(f)     ANY OTHER ACT OR FAILURE TO ACT OR ANY OTHER EVENT OR CIRCUMSTANCE THAT
(i) VARIES THE RISK OF GRANTOR UNDER THIS AGREEMENT OR (ii) BUT FOR THE
PROVISIONS HEREOF, WOULD, AS A MATTER OF STATUTE OR RULE OF LAW OR EQUITY,
OPERATE TO REDUCE, LIMIT OR TERMINATE THE OBLIGATIONS OF GRANTOR HEREUNDER OR
DISCHARGE GRANTOR FROM ANY OBLIGATION HEREUNDER.

 

8.20 Subordination of Certain Claims. Any and all rights and Claims of Grantor
against Borrower or against any other Person or property, arising by reason of
any payment by Grantor to Secured Party pursuant to the provisions, or in
respect, of this Agreement shall be subordinate, junior and subject in right of
payment to the prior and indefeasible payment in full of all Secured Obligations
to Secured Party, and until such time, Grantor defers all rights of subrogation,
contribution or any similar right and until such time agree not to enforce any
such right or remedy Secured Party may now or hereafter have against Borrower,
any endorser or any other Person of all or any part of the Secured Obligations
and any right to participate in, or benefit from, any security given to Secured
Party to secure any of the Secured Obligations. All Liens and Security Interests
of Grantor, whether now or hereafter arising and howsoever existing, in assets
of Borrower or any assets securing the Secured Obligations shall be and hereby
are subordinated to the rights and interests of Secured Party and in those
assets until the prior and indefeasible final payment in full of all Secured
Obligations to Secured Party. If any amount shall be paid to Grantor contrary to
the provisions of this Section at any time when any of the Secured Obligations
shall not have been indefeasibly paid in full, such amount shall be held in
trust for the benefit of Secured Party and shall forthwith be turned over in
kind in the form received to Secured Party (duly endorsed if necessary) to be
credited and applied against the Secured Obligations, whether matured or
unmatured, in accordance with the terms of the Credit Agreement

 

8.21 Recovered Payments. The Secured Obligations shall be deemed not to have
been paid, observed or performed, and the Grantor’s obligations under this
Agreement in respect thereof shall continue and not be discharged, to the extent
that any payment, observance or performance thereof by Grantor is recovered from
or paid over by or for the account of Secured Party for any reason, including as
a preference or fraudulent transfer or by virtue of any subordination (whether
present or future or contractual or otherwise) of the Secured Obligations,
whether such recovery or payment over is effected by any judgment, decree or
order of any court or governmental agency, by any plan of reorganization or by
settlement or compromise by Secured Party (whether or not consented to by
Grantor) of any claim for any such recovery or payment over. Grantor hereby

 

16

25705872v.3

 

expressly waives the benefit of any applicable statute of limitations and agrees
that it shall be liable hereunder whenever such a recovery or payment over
occurs.

 

9.     NOTICES

 

9.1     Sending Notices. Whenever any notice is required or permitted to be
given under the terms of this Agreement, the same shall, except as otherwise
expressly provided for in this Agreement, be given in writing, and sent by: (a)
certified mail, return receipt requested, postage pre-paid; (b) a national
overnight delivery service; (c) hand delivery with written receipt acknowledged;
or (d) facsimile, followed by a copy sent in accordance with clause (b) or (c)
of this Section 9.1 sent the same day as the facsimile, in each case to the
address or facsimile number (together with a contemporaneous copy to each copied
addressee), as applicable, set forth in Exhibit D. Grantor and Secured Party
shall not conduct communications contemplated by this Agreement by electronic
mail or other electronic means, except by facsimile transmission as expressly
provided in this Section 9.1, and the use of the phrase “in writing” or the word
“written” shall not be construed to include electronic communications except by
facsimile transmissions as expressly provided in this Section 9.1. Any notice
required or given hereunder shall be deemed received the same Business Day if
sent by hand delivery or facsimile, the next Business Day if sent by overnight
courier, or three (3) Business Days after posting if sent by certified mail,
return receipt requested; provided that any notice received after 5:00 p.m.
Dallas, Texas time on any Business Day or received on any day that is not a
Business Day shall be deemed to have been received on the following Business
Day.

 

9.2     Change in Address for Notices. Grantor and Secured Party may change the
address for service of notice upon it by a notice in writing to the other
parties.

 

9.3     Partial Release Provisions. Secured Party has been notified by Grantor
and Secured Party agrees that at the request of Grantor portions of the
Collateral may be released from the Security Interest of Secured Party subject
to the terms and conditions of this Section 9.3. The conditions precedent to the
partial release of Collateral are: (a) the Collateral to be released shall be
the Collateral (“Partial Release Collateral”) described on Exhibit E attached
hereto; (b) the release shall be for the purpose of redeeming the membership
interests held in Grantor by members Scottie Ann Shelton Trust, Andrew David
Durham and Wendy Hanks Durham, and (c) David L. Copeland shall deliver a request
for release of collateral, in form and content reasonably acceptable to Secured
Party, to Secured Party at least three (3) business days prior to the date of
the intended release.

 

9.4     Amendment and Restatement. This Agreement is executed in amendment and
restatement (but not in novation) of that certain Pledge Agreement dated as of
April 17, 2017 by and between Grantor and Lender.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOLLOWS.]

 

17

25705872v.3

 

IN WITNESS WHEREOF, Grantor and Secured Party have executed this Agreement as of
the date first above written.

 

GRANTOR: 

 

HHS GUARANTY, LLC,

a Texas limited liability company

 

By:      

David L. Copeland

Manager and President

 

SECURED PARTY:

 

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION

 

By:      

Annalese Smolik

Senior Vice President

 

 

 

Signature Page to

Amended and Restated Pledge Agreement

 

25705872v.3

 

EXHIBIT A

 

List of Instruments, Securities and Other Investment Property

 

Account No. 3402P632 in the name of HHS Guaranty, LLC, a Texas limited liability
company, maintained at Raymond James & Associates, Inc.

 

 

 

Exhibit A to Pledge Agreement

 

25705872v.3

 

EXHIBIT B

 

 

 

UCC Filing Jurisdictions

 

 

 

Grantor

HHS Guaranty, LLC

Jurisdiction 

Texas Secretary of State

 

 

Exhibit B to Pledge Agreement

 

25705872v.3

 

EXHIBIT C

 

 

 

Federal Employer Identification Number

 

Grantor

Federal Employer
Identification Number

 

 

HHS Guaranty, LLC

82-1144597

 

 

 

 

Exhibit C to Pledge Agreement

 

25705872v.3

 

EXHIBIT D

 

 

 

Principal Place of Business and Mailing Address:

 

273 Walnut Street
Abilene, Texas 79601

 

Attention: 

 

David L. Copeland

 

 

 

Exhibit D to Pledge Agreement

 

25705872v.3

 

ANNEX D

 

 

 

SECOND AMENDMENT TO SECURITY AGREEMENT

 

 

 

Annex D - i

 

25612750v.8 106916/01653

 

SECOND AMENDMENT TO SECURITY AGREEMENT

 

This SECOND AMENDMENT TO SECURITY AGREEMENT (this “Amendment”), dated as of May
11, 2020, is among Harte-Hanks Direct, Inc., a New York corporation, Harte-Hanks
Data Services LLC, a Maryland limited liability company, Harte-Hanks Direct
Marketing/Baltimore, Inc., a Maryland corporation, Harte-Hanks Direct
Marketing/Dallas, Inc., a Delaware corporation, Harte-Hanks Direct
Marketing/Jacksonville, LLC, a Delaware limited liability company, Harte-Hanks
Direct Marketing/Kansas City, LLC, a Delaware limited liability company,
Harte-Hanks Logistics, LLC, a Florida limited liability company, Harte-Hanks
Response Management/Austin, Inc., a Delaware corporation, Harte-Hanks Response
Management/Boston, Inc., a Massachusetts corporation, Harte-Hanks Strategic
Marketing, Inc., a Delaware corporation, NSO, Inc., an Ohio corporation, Sales
Support Services, Inc., a New Jersey corporation (collectively, “New Grantors”),
Harte Hanks, Inc., a Delaware corporation (“Parent”, or “Borrower”, and together
with New Grantors, collectively, “Grantors”), and TEXAS CAPITAL BANK, NATIONAL
ASSOCIATION, a national banking association (“Secured Party”).

 

RECITALS:

 

WHEREAS, Borrower and Secured Party have entered into that certain Credit
Agreement dated as of April 17, 2017, as amended by First Amendment to Credit
Agreement dated as of January 9, 2018, amended by Second Amendment to Credit
Agreement dated as of May 7, 2019, and as amended by Third Amendment to Credit
Agreement dated as of May 11, 2020 (as amended, the “Credit Agreement”).

 

WHEREAS, pursuant to the Loan Agreement Borrower executed that certain Security
Agreement, dated as of April 17, 2017 and New Grantors joined the Security
Agreement pursuant to that certain Joinder to Security Agreement dated as of
September 21, 2017 among New Grantors, Borrower and Secured Party, as amended by
that certain First Amendment to Security Agreement dated as of January 9, 2018
(as modified by the Joinder to Security Agreement and First Amendment to
Security Agreement, the “Security Agreement”).

 

WHEREAS, the execution of this Amendment is a condition to Secured Party
entering into the Third Amendment to Credit Agreement referred to above.

 

NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are acknowledged and agreed, Grantors and Secured Party hereby agree as
follows:

ARTICLE I.
Amendments

 

1.1     Amendment to Section 4.2(e). Effective as of the date hereof, Section
4.2(e) to the Security Agreement is amended to read in its entirety as follows:

 

(e)     Disposition of Collateral. No Grantor will sell, lease, license or
otherwise dispose of the Collateral except (i) the disposition of Equipment
located in Jacksonville,

 

- 1 -

25676593v.6 106916/01653

 

Florida pursuant to that certain Asset Purchase Agreement dated as of April 24,
2020 between Harte-Hanks Direct Marketing/Jacksonville, LLC, a Delaware limited
liability company and Summit Direct Mail, Inc., a Texas corporation (the
“Jacksonville Equipment”), (ii) prior to the occurrence of an Event of Default,
sales, licenses, leases or other dispositions of Inventory and Equipment (other
than the Jacksonville Equipment) not to exceed $2,000,000.00 in any calendar
year and shall not exceed $4,000,000.00 in the aggregate from and after May 11,
2020 (other than the proceeds of the Jacksonville Equipment), (iii) following
the occurrence and during the continuation of an Event of Default, such sales,
licenses, leases or other dispositions permitted by the foregoing clause (ii) as
long as such Grantor has not received a notice from Secured Party instructing
such Grantor to cease such transactions, and (iv) the disposition of Proceeds of
Inventory and Accounts collected in the ordinary course of business until such
time as such Grantor receives a notice from Secured Party pursuant to Section
5.4 and during such time as the election contained in such notice remains in
effect.

 

ARTICLE II.

 

Additional Provisions

 

2.1     Acknowledgment by Grantors. Except as otherwise specified herein, the
terms and

provisions hereof shall in no manner impair, limit, restrict or otherwise affect
the obligations of Grantors or any third party to Secured Party under any Loan
Document (as defined in the Credit Agreement).

 

2.2     Additional Documentation. From time to time, Grantors shall execute or
procure

and deliver to Secured Party such other and further documents and instruments
evidencing, securing or pertaining to the Security Agreement or the other Loan
Documents as shall be reasonably requested by Secured Party so as to evidence or
effect the terms and provisions hereof.

 

2.3     Continued Effectiveness. Except as expressly modified by the terms and
provisions

hereof, each of the terms and provisions of the Security Agreement and the other
Loan Documents are hereby ratified and confirmed, and shall remain in full force
and effect. he liens and security interests created by the Security Agreement
remain in full force and effect.

 

2.4     GOVERNING LAW. THE TERMS AND PROVISIONS HEREOF SHALL

BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.

 

2.5     Binding Agreement. This Amendment shall be binding upon the heirs,
executors,

administrators, personal representatives, successors and assigns of the parties
hereto.

 

2.6     Counterparts. This Amendment may be executed in any number of
counterparts,

each of which shall be deemed an original and all of which together shall be
construed as one and the same instrument. Delivery of an executed signature page
of this Amendment and/or any other Loan Document by a scanned PDF attached to an
e-mail or facsimile transmission shall be effective as delivery of a manually
executed counterpart hereof.

 

- 2 -

25676593v.6 106916/01653

 

2.7 NO ORAL AGREEMENTS. THIS AMENDMENT, THE LOAN AGREEMENT AND THE OTHER LOAN
DOCUMENTS EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO. THERE ARE
NO ORAL AGREEMENTS AMONG THE PARTIES HERETO.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

 

 

- 3 -

 

25676593v.6 106916/01653

 

EXECUTED as of the date first above written.

 

GRANTORS: 

 

HARTE-HANKS DIRECT, INC.

 

By:     
Name:
Title:

 

HARTE-HANKS DATA SERVICES LLC

 

By:     
Name:
Title:

 

HARTE-HANKS DIRECT

MARKETING/BALTIMORE, INC.

 

By:     
Name:
Title:

 

HARTE-HANKS DIRECT MARKETING/DALLAS, INC.

 

By:     
Name:
Title:

 

HARTE-HANKS DIRECT

MARKETING/JACKSONVILLE, LLC

 

By:     
Name:
Title:

 

HARTE-HANKS DIRECT

MARKETING/KANSAS CITY, LLC

 

By:     
Name:
Title:

 

[Signature Page to Second Amendment to Security Agreement]

25676593v.6 106916/01653

 

HARTE-HANKS LOGISTICS, LLC

 

By:      Name: Title:

 

HARTE-HANKS RESPONSE MANAGEMENT/AUSTIN, INC.

 

By:      Name: Title:

 

HARTE-HANKS RESPONSE MANAGEMENT/BOSTON, INC.

 

By:      Name: Title:

 

HARTE-HANKS STRATEGIC MARKETING, INC.

 

By:      Name: Title:

 

NSO, INC.

 

By:      Name: Title:

 

SALES SUPPORT SERVICES, INC.

 

By:      Name: Title:

 

[Signature Page to Second Amendment to Security Agreement]

 

25676593v.6 106916/01653

 

HARTE HANKS, INC.

 

By:     
Name:
Title:

 

SECURED PARTY:

 

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION

 

By:      

Annalese Smolik

Senior Vice President

 

 

 

[Signature Page to Second Amendment to Security Agreement]

 

25676593v.6 106916/01653

 